Exhibit 10.1

 

 

 

INVESTMENT AGREEMENT

by and among

THE PURCHASERS NAMED HEREIN

and

MILESTONE SCIENTIFIC INC.

APRIL 15, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  AUTHORIZATION OF SECURITIES      1   

SECTION 2.

  PURCHASE AND SALE OF SECURITIES      1   

2.1.

  Issuance and Sale of Securities      1   

2.2.

  Closing and Closing Date      1   

SECTION 3.

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY      2   

3.1.

  Corporate Organization      2   

3.2.

  No Subsidiaries      2   

3.3.

  Capitalization      3   

3.4.

  Authorization      4   

3.5.

  No Conflicts      4   

3.6.

  Approvals      5   

3.7.

  Reports and Financial Statements      5   

3.8.

  Absence of Certain Developments      7   

3.9.

  Compliance      8   

3.10.

  Litigation      9   

3.11.

  Absence of Undisclosed Liabilities      9   

3.12.

  Change in Ownership      9   

3.13.

  Employment Matters      9   

3.14.

  Tax Matters      11   

3.15.

  Contracts      11   

3.16.

  Intellectual Property      14   

3.17.

  Insurance      16   

3.18.

  Environmental Liability      16   

3.19.

  Transactions with Related Parties      16   

3.20.

  Property      16   

3.21.

  Indebtedness      17   

3.22.

  Accuracy of Information      17   

3.23.

  Registration Rights; Voting Rights      17   

3.24.

  Private Offering      17   

3.25.

  Investment Banking      18   

3.26.

  Takeover Provision      18   

3.27.

  Miscellaneous Securities Law Matters      18   

3.28.

  Accountants      18   

3.29.

  [Reserved.]      18   

3.30.

  No Integrated Offering      18   

3.31.

  Questionable Payments      19   

3.32.

  Suppliers      19   

3.33.

  Product Liability      19   

3.34.

  FDA and Related Matters      19   

 

(i)



--------------------------------------------------------------------------------

SECTION 4.

  REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS      21   

SECTION 5.

  ADDITIONAL AGREEMENTS OF THE PARTIES      23   

5.1.

  Preemptive Rights      23   

5.2.

  Reasonable Best Efforts; Further Assurances      25   

5.3.

  Indemnity      26   

5.4.

  Consents and Approvals      28   

5.5.

  Use of Proceeds      28   

5.6.

  Takeover Provisions      28   

5.7.

  Section 16 Matters      29   

5.8.

  Registration and Quotation      29   

5.9.

  Private Offering      29   

5.10.

  Blue Sky      29   

5.11.

  Board Representation and Strategic Investment Committee      30   

5.12.

  Corporate Opportunity      32   

5.13.

  Legends      33   

5.14.

  Rights Relating to Dental Business      34   

SECTION 6.

  CONDITIONS TO THE CLOSING      34   

6.1.

  Conditions to the Obligations of Purchasers To Close      34   

SECTION 7.

  INTERPRETATION OF THIS AGREEMENT      36   

7.1.

  Terms Defined      36   

7.2.

  Accounting Principles      44   

7.3.

  Governing Law      44   

7.4.

  Paragraph and Section Headings      44   

SECTION 8.

  COVENANTS OF THE COMPANY PRIOR TO CLOSING DATE      44   

8.1.

  Access      44   

8.2.

  Operation of the Business      44   

8.3.

  Negative Covenant      45   

8.4.

  Notification      45   

8.5.

  No Negotiation      45   

SECTION 9.

  MISCELLANEOUS      45   

9.1.

  Notices      45   

9.2.

  Expenses      46   

9.3.

  Reproduction of Documents      46   

9.4.

  Survival      47   

9.5.

  Successors and Assigns      47   

9.6.

  Entire Agreement; Amendment and Waiver      47   

9.7.

  Severability      47   

9.8.

  Lost Certificates Evidencing Securities; Exchange      48   

 

(ii)



--------------------------------------------------------------------------------

9.9.

  Terms Generally      48   

9.10.

  Draftsmanship      48   

9.11.

  Counterparts      49   

9.12.

  Several and Not Joint      49   

9.13.

  Specific Performance      49   

9.14.

  No Recourse      50   

 

Exhibit A    Series A Preferred Certificate of Designation Exhibit B    Opinion
of Golenbock Eiseman Assor Bell & Peskoe LLP Exhibit C    Registration Rights
Agreement

 

(iii)



--------------------------------------------------------------------------------

MILESTONE SCIENTIFIC INC.

INVESTMENT AGREEMENT

Dated as of April 15, 2014

Milestone Scientific Inc., a Delaware corporation (the “Company”), hereby agrees
with BP4 S.p.A., an Italian corporation (together with all Affiliates designated
by it as purchasers of any Securities hereunder prior to the Closing Date and
their respective successors, assigns or transferees, including any transferee of
the Securities (as defined herein), a “Purchaser” and collectively the
“Purchasers”), as follows:

SECTION 1. AUTHORIZATION OF SECURITIES

The Company has duly authorized the issuance and sale of (i) 2,000,000 shares of
the Company’s authorized but unissued shares of common stock, par value $0.001
per share (the “Common Stock”) and (ii) 7,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (“Series A Preferred
Stock”), which shares of Series A Preferred Stock will be, upon issuance,
convertible into authorized but unissued shares of Common Stock and will have
the terms set forth in the Certificate of Designation for such Series A
Preferred Stock set forth as Exhibit A hereto (the “Certificate of
Designation”). References to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit to this Agreement, including the
Transaction Documents. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in Section 7.1 of this Agreement.

SECTION 2. PURCHASE AND SALE OF SECURITIES

2.1. Issuance and Sale of Securities. Subject to the terms and conditions set
forth in this Agreement, and in reliance upon the Company’s and each Purchaser’s
representations set forth herein, on the Closing Date (as defined below), the
Company shall issue and sell to the Purchasers free and clear of all Liens, and
the Purchasers shall severally purchase from the Company, the number of shares
of Common Stock and Series A Preferred Stock set forth opposite each Purchaser’s
name on Schedule 2.1 (collectively such shares are referred to as the
“Securities”) for the aggregate cash purchase price set forth opposite each
Purchaser’s name on Schedule 2.1 for such Securities (such aggregate purchase
price, the “Total Purchase Price”). The purchase and sale of the Securities
shall be effected on the Closing Date by the Company executing and delivering to
the Purchasers, duly registered in each Purchaser’s name, duly executed stock
certificates evidencing the Securities being purchased by each Purchaser,
against delivery by such Purchaser to the Company of the portion of Total
Purchase Price payable by such Purchaser, by wire transfer of immediately
available funds to the Company’s bank account previously provided to the
Purchasers by the Company (the “Company Bank Account”).

2.2. Closing and Closing Date. The closing of the transactions contemplated by
Section 2.1 of this Agreement (the “Closing”) shall take place at 10:00 a.m.,
New York City time, on the Closing Date. The Closing shall take place at the
offices of Golenbock Eiseman Assor Bell & Peskoe LLP, 437 Madison Avenue, New
York, NY, or such other location as the Purchasers and the Company shall
mutually select.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The following representations and warranties by the Company to the Purchasers
are qualified in their entirety by reference to the disclosure (i) in the
Company SEC Reports and (ii) set forth in the disclosure letter (the “Company
Disclosure Letter”) delivered by the Company to each Purchaser concurrently with
the execution of this Agreement. Each disclosure set forth in the Company
Disclosure Letter shall identify items of disclosure by reference to a
particular Section or Subsection of this Agreement; provided, however, that any
disclosure contained in any section of the Company Disclosure Letter shall
qualify or modify each of the representations and warranties set forth in this
Section 3 to the extent the applicability of the disclosure to such other
section is reasonably apparent from the text of the disclosure made. Subject to
the foregoing, the Company hereby represents and warrants to the Purchasers that
as of the date hereof and each Closing Date (except to the extent made only as
of a specified date, in which case as of such date):

3.1. Corporate Organization.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Purchasers have been
provided true and complete copies of the Certificate of Incorporation of the
Company and Bylaws of the Company, in each case as in effect immediately prior
to the Closing.

(b) The Company has all requisite corporate power and corporate authority to own
its properties and to carry on its business as now conducted. The Company has
all requisite power and authority to execute and deliver this Agreement and the
Transaction Documents and to perform its obligations hereunder and thereunder.

(c) The Company and the Medical JV have each filed all necessary documents to
qualify to do business as a foreign corporation in, and the Company is in good
standing under, the laws of each jurisdiction in which the conduct of the
Company’s business or the nature of the property owned requires such
qualification, except where the failure to so qualify would not have, or would
not reasonably be expected to have, a Material Adverse Effect.

3.2. No Subsidiaries.

(a) Other than 10,000,000 shares of common stock of the Medical JV, the Company
does not own any equity interest in or control, directly or indirectly, any
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities.

(b) On the date hereof, the authorized capital stock of the Medical JV consists
of 50,000,000 shares of its Common Stock, 22,000,000 of which were issued and
outstanding, and 5,000,000 shares of preferred stock, none of which were issued
and outstanding, no shares of Common Stock were reserved for issuance pursuant
to the Medical JV’s option plans and equity incentive programs and there are no
warrants to purchase shares of common stock or preferred stock, or any other
equity security of the Medical JV issuable upon conversion, exchange or exercise
of any security of, the Medical JV.

 

- 2 -



--------------------------------------------------------------------------------

3.3. Capitalization.

(a) On the date hereof, the authorized capital stock of the Company consists of
50,000,000 shares of its Common Stock and 5,000,000 shares of preferred stock,
par value $0.001 per share (the “Authorized Preferred Stock”), 7,000 of which
has been designated as Series A Convertible Preferred Stock in accordance with
the terms of the Transaction Documents. As of the close of business on the
Business Day prior to the date of this Agreement, (i) 17,875,465 shares of
Common Stock were issued, 1,839,930 shares of Common Stock were to be issued and
17,842,132 shares were outstanding and there were 33,333 shares of Common Stock
held in the treasury of the Company, (ii) no shares of Authorized Preferred
Stock were issued and outstanding, (iii) options and warrants to purchase up to
1,568,855 shares of Common Stock were issued and outstanding, as described in
the Company SEC Reports and (iv) 3,375,812 shares of Common Stock were reserved
for issuance pursuant to the Company’s option plans and equity incentive
programs as described in the Company SEC Reports. Since the Business Day prior
to the date of this Agreement until the Closing, except in connection with the
transactions contemplated by the Transaction Documents or in connection with the
issuance of Common Stock upon the exercise of options or warrants then
outstanding, the Company has not (x) issued or authorized the issuance of any
shares of Common Stock or Authorized Preferred Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock or
Authorized Preferred Stock, (y) reserved for issuance any shares of Common Stock
or Authorized Preferred Stock or (z) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Authorized Preferred
Stock. On a pro forma basis, as of the Closing (assuming that the Securities
have been issued as set forth on Schedule 2.1 hereto and that no options have
been exercised since the close of business on the Business Day prior to the date
of this Agreement), (1) 19,875,465 shares of Common Stock will be issued and
outstanding and 33,333 shares will be held in the treasury of the Company,
(2) 4,666,667 shares of Series A Preferred Stock will be issued and outstanding,
(3) 2,750,491 shares of Common Stock will be reserved for issuance pursuant to
conversion of the Series A Preferred Stock at the Optional Conversion Price,
(4) options and warrants to purchase up to 1,568,855 shares of Common Stock will
be issued and outstanding, (5) 3,375,812 shares of Common Stock will be reserved
for issuance pursuant to the Company’s option plans and equity incentive
programs and (6) except as set forth in the foregoing clause (2), no shares of
Authorized Preferred Stock will be issued and outstanding. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote are issued and outstanding.

(b) All of the outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and non-assessable, and were issued in
compliance with the Securities Act and any relevant state securities laws. Upon
issuance, sale and delivery as contemplated by this Agreement, (i) each of the
Securities and (ii) upon conversion of the Series A Preferred Stock to Common
Stock in accordance with the terms of the Certificate of Designation, the shares
of Common Stock into which it shall have been converted will, in each case, be
duly authorized, validly issued, fully paid and non-assessable, and free and
clear of any and all security interests, pledges, liens, charges, claims,
options, restrictions on transfer, preemptive or similar rights, proxies and
voting or other agreements, or other encumbrances of any nature whatsoever,
except for those resulting from the actions of the Purchasers or provided for
herein or in the Transaction Documents and other than restrictions on transfer
imposed by federal or state securities laws.

 

- 3 -



--------------------------------------------------------------------------------

(c) Except for the Series A Conversion Shares and 3,375,812 shares of Common
Stock reserved for issuance pursuant to the Company’s option plans and equity
incentive programs as described in the Company SEC Reports, on the Closing Date
there will be no shares of Common Stock or any other equity security of the
Company issuable upon conversion, exchange or exercise of any security of the
Company or any of its Subsidiaries, nor will there be any rights, options, calls
or warrants outstanding or other agreements to acquire shares of Common Stock or
any other equity securities of the Company, nor will the Company be
contractually obligated to purchase, redeem or otherwise acquire any of its
outstanding shares. Except as contemplated by this Agreement, (i) no stockholder
of the Company is entitled to any preemptive or similar rights to subscribe for
shares of capital stock of the Company, (ii) no stockholder of the Company has
any rights, contractual or otherwise, to designate members of the Board, other
than in accordance with the DGCL, and (iii) to the Company’s knowledge, there
are no stockholder, voting or other agreements relating to the rights and
obligations of the Company’s stockholders.

3.4. Authorization.

The Company has the requisite corporate power and authority to (a) execute,
deliver and perform its obligations under this Agreement and the Transaction
Documents and (b) to consummate each of the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Transaction
Documents by the Company and the performance by the Company of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by the Board. No other corporate or
stockholder action is necessary to authorize such execution, delivery and
performance of this Agreement and the Transaction Documents. Upon execution and
delivery, this Agreement and the Transaction Documents shall constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and general
principles of equity. The Company has authorized the issuance and delivery of
the Securities and the Series A Conversion Shares in accordance with this
Agreement, and no further corporate or stockholder action is required in
connection with such issuance and delivery.

3.5. No Conflicts.

(a) The execution, delivery and performance by the Company of this Agreement and
the Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the Securities and the Series A
Conversion Shares, do not, and will not, (a) conflict with, or result in a
violation of, any provision of any law, ordinance, permit, concession, grant,
franchise, statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or the Medical JV or any of their
respective properties or assets, (b) conflict with or result in a violation of
any provision of the Organizational Documents or the comparable organizational
documents of the Medical JV or (c) conflict with, result in a violation or
breach of, constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, or result in the creation of, any Lien on any property or asset of the
Company or the Medical JV or in any obligation by the Company or the Medical JV
to purchase or redeem, or offer to purchase or redeem, any capital stock or
other securities of the Company the Medical JV, under any Contract to which the
Company the Medical JV is a party or by which the Company the Medical JV or any
of their respective properties may be bound; except, in each of the cases of
clauses (a) or (c) where any such conflict, violation or breach would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no material consents, waivers and approvals under any
Contracts required to be obtained by the Company or the Medical JV in connection
with the Company’s entering into this Agreement or any of the Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby.

 

- 4 -



--------------------------------------------------------------------------------

3.6. Approvals.

The execution and delivery by the Company of this Agreement and the Transaction
Documents do not, and the performance of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby by the Company will not, require any consent, approval, authorization or
permit of, or registration or filing with or notification to, any Governmental
Authority, except (a) the filing of Current Reports on Form 8-K as required by
the Exchange Act, (b) the filing of any filings required under state securities
laws, (c) the filing of the Certificate of Designation with the Secretary of
State of the State of Delaware and (d) any such consent, approval,
authorization, registration, filing or notification for which the failure to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.

3.7. Reports and Financial Statements

(a) The Company has filed with the SEC all forms, registration statements,
reports, schedules and statements and other documents (including exhibits
thereto) required to be filed by it under the Exchange Act and Securities Act,
including pursuant to Section 13(a) or 15(d) of the Exchange Act, since
January 1, 2011 (such forms, reports, schedules, statements and other documents,
including the exhibits thereto and documents incorporated by reference therein,
in each case, as amended, supplemented or superseded, being hereinafter referred
to collectively as the “Company SEC Reports”), on a timely basis or has received
a valid extension of such time of filing and has filed such Company SEC Reports
prior to the expiration of any such extension. Each Company SEC Report at the
time filed (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (ii) complied in all material respects with all
applicable requirements of the Exchange Act and Securities Act. No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act. As of
the date hereof, to the Company’s knowledge none of the Company SEC Reports, nor
any registration statement filed under the Securities Act, is the subject of any
ongoing SEC review, outstanding SEC comment or outstanding SEC investigation.

 

- 5 -



--------------------------------------------------------------------------------

(b) The audited consolidated financial statements and unaudited interim
financial statements of the Company included in the Company SEC Reports (i) have
been prepared from, and are in accordance in all material respects with, the
books and records of the Company and its Subsidiaries, (ii) complied as to form
in all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto as in effect at
the date of filing, (iii) have been prepared in accordance with generally
accepted accounting principles in the United States of America (“GAAP”) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited interim financial statements,
which may not contain all notes required by GAAP, for normal year-end
adjustments that are not material in amount or scope to the extent permitted by
the SEC on Form 10-Q, Form 8-K or any like form under the Exchange Act), and
(iv) present fairly, in all material respects, the financial position of the
Company as at the dates thereof and the results of their operations and cash
flow for the periods then ended subject, in the case of the unaudited interim
financial statements, to normal year-end audit adjustments.

(c) The records, systems, controls, data and information of the Company are
recorded, stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or accountants
(including all means of access thereto and therefrom), except for any
nonexclusive ownership and nondirect control that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
system of internal accounting controls described below in Section 3.7(d).

(d) The Company has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) that are designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive and principal financial
officers, or persons performing similar functions, as appropriate to allow
timely decisions regarding required disclosure. The Company maintains internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act), which is sufficient to provide reasonable assurances that (a) transactions
are executed in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and maintain accountability for assets; and
(c) access to assets is permitted only in accordance with management’s general
or specific authorization. The Company’s internal control over financial
reporting was effective as of December 31, 2013 and the Company is not aware of
any material weakness in its internal control over financial reporting. Since
December 31, 2013, there has been no change in the Company’s internal control
over financial reporting or disclosure controls and procedures or, to the
knowledge of the Company, in other factors that could significantly affect the
Company’s internal controls.

 

- 6 -



--------------------------------------------------------------------------------

(e) The Company has disclosed, based on its most recent evaluation prior to the
date of this Agreement, to the Company’s outside auditors and the audit
committee of the Board (x) any significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information, and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting, in each case
of which it is aware. As of the date of this Agreement, the Company has no
knowledge of any reason that its outside auditors and its principal executive
officer and principal financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act, without
qualification, when next due. Since December 31, 2011, (i) neither the Company
nor any of its Subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
of its Subsidiaries has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any of its Subsidiaries or their respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that the Company has engaged in questionable accounting or auditing
practices, and (ii) to the Company’s knowledge, no attorney representing the
Company or any of its Subsidiaries, whether or not employed by the Company or
any of its Subsidiaries, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board or any
committee thereof or to any director or officer of the Company.

3.8. Absence of Certain Developments.

Since December 31, 2013, (a) the Company and the Medical JV have conducted, in
all material respects, their businesses in the ordinary course, consistent with
past practice, (b) there has not been a Material Adverse Effect, and (c) there
has not been (i) any declaration, setting aside or payment of any dividend or
other distribution (whether in cash, stock or property) with respect to any of
the Company’s outstanding securities or any repurchase or redemption by the
Company or the Medical JV of any such securities, (ii) any change in accounting
methods, principles or practices by the Company or the Medical JV materially
affecting its assets or liabilities, except insofar as may have been required by
law or by a change in applicable GAAP, (iii) any sales, pledges, dispositions,
transfers, leases, exclusive licenses, guarantees or encumbrances of any
material property or assets of the Company or the Medical JV outside the
ordinary course of business, (iv) any material acquisition (including, without
limitation, by merger, consolidation, or acquisition of stock or assets or any
other business combination) by the Company or the Medical JV of any corporation,
partnership, other business organization or any division thereof, (v) to the
knowledge of the Company, any unauthorized disclosure of any material trade
secrets of the Company or the Medical JV, (vi) any incurrence by the Company or
the Medical JV of indebtedness for borrowed money which, individually or
together with all such other indebtedness, exceeds $500,000, (vii) grants of any
material security interest in any material assets of the Company or the Medical
JV, (viii) any capital expenditure or purchase of fixed assets by the Company or
the Medical JV other than in the ordinary course of business consistent with
past practice or in accordance with the Company’s capital expenditure budget as
approved by the Board, (ix) any change by the Company or the Medical JV of any
material election in respect of taxes, any adoption or change by the Company or
the Medical JV of any material accounting method in respect of taxes or
settlement or compromise by the Company or any of its Subsidiaries of any
material claim, notice, audit report or assessment in respect of taxes, (x) any
pre-payment of any long-term debt or payment, discharge or satisfaction of any
claims, liabilities or obligations (absolute, accrued, contingent or otherwise)
by the Company or the Medical JV, except for such payments, discharges or
satisfaction of claims as were made or effected in the ordinary course of
business consistent with past practice, (xi) any write-up, write-down or
write-off of the book value of any material assets, or a material amount of any
other assets, of the Company or the Medical JV, other than as required by GAAP
or (xii) any change in the Board or the officers of the Company.

 

- 7 -



--------------------------------------------------------------------------------

3.9. Compliance.

(a) Neither the Company nor the Medical JV is, nor since December 31, 2010 has
been, in violation or default under its Organizational Documents.

(b) Neither the Company nor the Medical JV is, nor since December 31, 2010 has
been, in material violation of any laws, ordinances, governmental rules or
regulations to which it is subject, including, without limitation, laws or
regulations relating to the environment or to occupational health and safety,
and no material expenditures are or will be required in order to cause its
current operations or properties to comply with any such law, ordinances,
governmental rules or regulations.

(c) Neither the Company nor the Medical JV has knowledge of any actual or
threatened enforcement action or investigation by the FDA or any other
Governmental Authority that has jurisdiction over the operations of the Company
and its Subsidiaries. Neither the Company nor any of its Subsidiaries has any
knowledge that the FDA or any other Governmental Authority is considering such
action.

(d) The Company and the Medical JV have, and since December 31, 2010 have had,
all licenses, permits, franchises or other governmental authorizations
(“Permits”) necessary for the ownership of their property or for the conduct of
their respective businesses other than for those separately discussed in
Section 3.34 of this Agreement, which if violated or not obtained would
reasonably be expected to have a Material Adverse Effect (collectively the
“Material Licenses”); and all such Material Licenses are in full force and
effect and, to the knowledge of the Company, no material suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations with respect to the Material Licenses are current. Neither the
Company nor the Medical JV has finally been denied any application for any such
Material Licenses.

(e) No Permit issued to the Company or the Medical JV by the FDA or any other
Governmental Authority has, since December 31, 2010, been limited, suspended,
modified or revoked and the Company has no knowledge or reason to believe that
the FDA or any other Governmental Authority is considering such action.

(f) The Company is, and since December 31, 2010 have been, in compliance in all
material respects with the applicable provisions of the Sarbanes-Oxley Act.
Neither the Company nor any of its Affiliates has made, arranged or modified (in
any material way) personal loans to any executive officer or director of the
Company and no such loans are outstanding as of the date hereof.

 

- 8 -



--------------------------------------------------------------------------------

3.10. Litigation.

There are no claims, actions, suits, inquiries, judicial or administrative
proceedings or arbitrations pending or, to the knowledge of the Company,
threatened against the Company, the Medical JV or any of their respective assets
by or before any arbitrator or Governmental Authority, nor are there any reviews
or investigations relating to the Company, the Medical JV or any of their
respective assets pending, or to the knowledge of the Company, threatened by or
before any arbitrator or Governmental Authority, except in each case as would
not reasonably be expected to have a Material Adverse Effect.

3.11. Absence of Undisclosed Liabilities.

Neither the Company nor the Medical JV has any debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due, whether or not known to the Company) arising out of any
transaction entered into at or prior to the Closing, or any act or omission at
or prior to the Closing, or any state of facts existing at or prior to the
Closing, including taxes with respect to or based upon the transactions or
events occurring at or prior to the Closing, and including, without limitation,
unfunded past service liabilities under any pension, profit sharing or similar
plan, except for (a) liabilities disclosed in the financial statements included
in the Reference SEC Reports, (b) liabilities incurred in the usual and ordinary
course of business consistent with past practice subsequent to December 31, 2013
and (c) liabilities that have not had and would not reasonably be expected to
have a Material Adverse Effect.

3.12. Change in Ownership.

(a) Neither (i) the issuance of the Securities to the Purchasers nor (ii) the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents will result in (A) the acceleration of the vesting of any
outstanding option, warrant, call, commitment, agreement (including employment
agreements), conversion right, preemptive right or other right to subscribe for,
purchase or otherwise acquire any of the shares of the capital stock of the
Company or the Medical JV, or debt securities, credit agreements or other debt
instruments of the Company or the Medical JV (collectively “Commitments”, and
each individually a “Commitment”), (B) any obligation of the Company to grant,
extend or enter into any Commitment other than as contemplated by this Agreement
or the Transaction Documents, or (C) any right in favor of any other Person to
terminate or cancel any Material Closing Date Contract.

3.13. Employment Matters.

(a) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
Contract, commitment or arrangement with any employee, consultant or Director
other than as listed on Schedule 3.13(a). The Company and the Medical JV are in
material compliance with all federal, state, local and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours, as applicable. Neither the Company nor the
Medical JV is bound by or subject to (and none of its assets or properties is
bound by or subject to) any written or oral, express or implied, Contract,
commitment or arrangement with any labor union, and since December 31, 2010 no
labor union has requested or, to the Company’s knowledge, has sought to
represent any of the employees, representatives or agents of the Company or the
Medical JV. There is no strike or other labor dispute involving the Company or
the Medical JV pending, or to the Company’s knowledge, threatened nor is the
Company aware of any labor organization activity involving its employees. The
Company is not aware that any executive officer or key employee, intends to
terminate their employment with the Company or the Medical JV, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.

 

- 9 -



--------------------------------------------------------------------------------

(b) All material employee benefit plans covering current or former officers,
directors, employees of the Company or the Medical JV or current or former
independent contractors or consultants of the Company or the Medical JV, or
under which there is a financial obligation of the Company or the Medical JV,
including, but not limited to, “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA, and deferred compensation, stock
option, stock purchase, stock appreciation rights, other stock or stock-based,
incentive and bonus, employment, retention, consulting, change in control,
salary continuation, termination or severance plan, program, policy, practice,
arrangement or agreement (the “Company Benefits Plans”), have been established
and administered in accordance with their respective terms, and in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other applicable laws. All contributions (including all employer contributions
and employee salary reduction contributions) required to have been made under
any of the Company Benefit Plans to any funds or trusts established thereunder
or in connection therewith have been made by the due date thereof.

(c) Except for such matters that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect:

(1) neither the Company nor the Medical JV has engaged in a transaction that,
assuming the taxable period of such transaction expired as of the date hereof,
could subject the Company or the Medical JV to a tax or penalty imposed by
either Section 4975 of the Code or Section 502(i) of ERISA or any other similar
provision of non-U.S. law;

(2) neither the Company nor the Medical JV has or is expected to incur any
liability under Title IV of ERISA with respect to any “single-employer plan”,
within the meaning of Section 4001(a)(15) of ERISA, any Multiemployer Plan or
any “multiple employer plan”, within the meaning of Section 4063/4064 of ERISA
or Section 413(c) of the Code, in each case currently or formerly maintained or
contributed to by any of them or any other entity which is considered one
employer with the Company under Section 4001 of ERISA or Section 414 of the Code
(an “ERISA Affiliate”); and

(3) none of the Company, the Medical JV or any ERISA Affiliate have any
unsatisfied withdrawal liability with respect to a Multiemployer Plan under
Subtitle E of Title IV of ERISA.

 

- 10 -



--------------------------------------------------------------------------------

3.14. Tax Matters.

(a) All material tax returns required to be filed by, or with respect to, the
Company or the Medical JV have been timely filed (taking into account
extensions) and are correct and complete in all material respects. The Company
and the Medical JV have timely paid all taxes due and payable by it or for which
it may be liable (other than taxes that are being contested in good faith and
for which adequate reserves are reflected in accordance with GAAP). The Company
and the Medical JV have made adequate provision in accordance with GAAP on their
respective balance sheet for all taxes payable for which no tax return has yet
been filed.

(b) Since December 31, 2010, none of the Company or the Medical JV has incurred
any liability for material taxes outside the ordinary course of business
consistent with past practice.

(c) To the Company’s knowledge, no examination or audit of any tax return
relating to any material taxes of the Company or the Medical JV or with respect
to any material taxes due from or with respect to the Company or the Medical JV
by the Internal Revenue Service or the appropriate state, local or foreign
taxing authority is currently in progress, and no assessment of material tax has
been proposed in writing against the Company or its Subsidiaries or any of their
assets or properties.

(d) Neither the Company nor the Medical JV has any current material liability
for taxes of any person (other than the Company and the Medical JV) (A) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), (B) as a transferee or successor or (C) by Contract.

(e) None of the Company or the Medical JV is a party to, is bound by or has any
obligation under any tax sharing or tax indemnity contract or similar
arrangement.

(f) Neither the Company nor the Medical JV has been a party to a “reportable
transaction”, as such term is defined in Treasury Regulations
Section 1.6011-4(b)(1) or to a transaction that is or is substantially similar
to a “listed transaction”, as such term is defined in Treasury Regulations
Section 1.6011-4(b)(2).

3.15. Contracts

(a) Except for this Agreement and the Transaction Documents and such Contracts
as are listed on Schedule 3.15(a) or are filed, incorporated by reference or
referenced as exhibits to (x) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2013 or (y) any Company SEC Reports filed with the SEC
after January 1, 2014 (collectively, the “Material Signing Date Contracts”),
neither the Company nor the Medical JV is a party to or bound as of the date of
this Agreement by any:

(i) mortgage, indenture, note, or installment obligation, or other instrument
for or relating to any material amount of indebtedness;

(ii) Contract pursuant to which it is or may be obligated to make payments in
excess of $25,000 individually or $50,000 in the aggregate, contingent or
otherwise, on account of or arising out of prior acquisitions or sales of
businesses, assets, or stock of other companies;

 

- 11 -



--------------------------------------------------------------------------------

(iii) Contract imposing non-competition obligations on the Company or the
Medical JV;

(iv) Contract providing for expected payments to or by any other Person based on
sales, purchases, or profits in excess of $50,000 individually, other than
direct payments for goods;

(v) Contract providing for any milestone or similar payments;

(vi) Contract or agreement for the employment of any director, executive officer
or consultant not terminable without penalty or liability arising from such
termination or containing any severance, or change of control provisions or any
analogous Contract or arrangement;

(vii) Contract relating to cleanup, abatement or other actions in connection
with any environmental liability under any Environmental Laws;

(viii) collective bargaining agreement or other Contract to or with any labor
union or other representative of a group of employees;

(ix) Contract which contains restrictions with respect to payment of dividends
or any other distribution in respect of the capital stock or other equity
interests of the Company or the Medical JV;

(x) Contract relating to capital expenditures or other purchases of material,
supplies, equipment (including all Contracts to purchase containers, trailers or
portable offices) or other assets or properties in excess of $25,000
individually, or $50,000 per counterparty in any year;

(xi) Contract involving a loan (other than accounts receivable from trade
debtors in the ordinary course of business) or advance to (other than expense
allowances to the employees of the Company or the Medical JV extended in the
ordinary course of business), or investment in, any Person or any Contract
relating to the making of any such loan, advance or investment;

(xii) Contract granting or evidencing a Lien on any properties or assets of the
Company or the Medical JV other than equipment leases in the ordinary course of
business;

(xiii) management service, consulting, financial advisory or any other similar
type Contract, other than revenue-based commission agreements, in each case
obligating the Company or the Medical JV to pay in excess of $25,000 in any
consecutive 12-month period, or any Contract with any investment or commercial
bank (other than standard deposit account Contracts);

 

- 12 -



--------------------------------------------------------------------------------

(xiv) Contract (other than this Agreement and any agreement or instrument
entered into pursuant to this Agreement) with (A) any Affiliate of the Company
or the Medical JV or (B) any current or former officer or director of the
Company or the Medical JV;

(xv) Contract involving the present or future disposition or acquisition of
material assets or properties (other than inventory in the ordinary course of
business), or any merger, consolidation or similar business combination
transaction;

(xvi) Contract providing any Person with the right of first refusal or first
offer or similar type provision with respect to the disposition or acquisition
of any assets other than sales of non-material assets in the ordinary course of
business;

(xvii) Contract involving any material joint venture, partnership, strategic
alliance, shareholders’ agreement, co-marketing, co-promotion, co-packaging,
joint development or similar arrangement;

(xviii) Contract since December 31, 2008 involving any material resolution or
settlement of any actual or threatened litigation, arbitration, claim or other
dispute;

(xix) Contract involving an obligation of standstill on the part of the Company
or the Medical JV or similar agreement or arrangement in connection with a
potential merger or material acquisition or disposition of a business;

(xx) lease to which the Company or the Medical JV is a party (as lessee or
lessor) and involving a quarterly base rental payment in excess of $25,000 per
lease;

(xxi) Contract material to the Company’s or the Medical JV’s business which
provides for termination, acceleration or other similar rights or any other
consideration of any kind with respect to any direct or indirect change of
control of the Company or the Medical JV;

(xxii) material Contract which provides for termination, acceleration or other
similar material rights or any other material consideration of any kind with
respect to any direct or indirect change of control of the Company or the
Medical JV;

(xxiii) Contract entered into outside the ordinary course of business and
pursuant to which the Company or the Medical JV is obligated to indemnify any
Person;

 

- 13 -



--------------------------------------------------------------------------------

(xxiv) material Contract relating to Company Intellectual Property;

(xxv) “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) not listed above; or

(xxvi) Contract not listed above that is otherwise material to the business of
the Company and the Medical JV taken as a whole.

(b) (i) As of the date of this Agreement: (x) each Material Signing Date
Contract is valid, binding and enforceable against the Company or the Medical
JV, as applicable, and to the Company’s knowledge, the other parties thereto in
accordance with its terms, and is in full force and effect; (y) the Company or
the Medical JV, as applicable, has performed all material obligations required
to be performed by it to date under each Material Signing Date Contract; and
(z) neither the Company nor the Medical JV, as applicable, nor, to the knowledge
of the Company, any other party thereto, is in material breach of or default
under any Material Signing Date Contract, and to the knowledge of the Company,
no event has occurred which, with due notice or lapse of time or both, would
reasonably be expected to constitute such a breach. (ii) As of each Closing
Date: (x) each Contract in existence as of such Closing Date of a type described
in Sections 3.15(a)(i)—(xxvi) (the “Material Closing Date Contracts”) is valid,
binding and enforceable against the Company or the Medical JV, as applicable,
and to the knowledge of the Company, the other parties thereto in accordance
with its terms, and is in full force and effect; (y) the Company or the Medical
JV, as applicable, has performed all material obligations required to be
performed by it on or prior to the applicable Closing Date under each Material
Closing Date Contract; and (z) neither the Company nor the Medical JV, as
applicable, nor, to the knowledge of the Company, any other party thereto, is in
material breach of or default under any Material Closing Date Contract, and to
the knowledge of the Company, no event has occurred which, with due notice or
lapse of time or both, would reasonably be expected to constitute such a breach.

(c) The Company has delivered or otherwise made available to the Purchasers a
true and correct copy of each Material Signing Date Contract.

(d) The Company has delivered or otherwise made available to the Purchasers a
true and correct list of all material milestone or similar payments owed by the
Company as of the date hereof under any Contract, including the amount of such
payments, the events triggering such payments and the Company’s good faith
estimate as to the timing of such payments.

3.16. Intellectual Property.

(a) Schedule 3.16 of the Company Disclosure Letter sets forth a complete and
correct list of all trademark and patent registrations and applications for
trademark and patent registration owned by the Company or the Medical JV as of
the date hereof, all of which registrations are valid, enforceable and in full
force and effect.

 

- 14 -



--------------------------------------------------------------------------------

(b) (i) The Company and the Medical JV own solely and exclusively or have the
right to use pursuant to a valid license, all of the Intellectual Property
owned, used or held for use in the business of the Company or the Medical JV
(“Company Intellectual Property”), (ii) to the Company’s knowledge, the Company
Intellectual Property is all of the Intellectual Property necessary for the
conduct of the respective businesses of the Company and the Medical JV as
currently conducted, (iii) the Company and the Medical JV have taken
commercially reasonable measures to preserve, maintain and protect the Company
Intellectual Property, (iv) the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement will not alter,
encumber, impair or extinguish any Company Intellectual Property, (v) to the
Company’s knowledge, none of the Company’s or the Medical JV’s material trade
secrets have been disclosed to any Person in an unauthorized manner, and
(vi) the Company will not be, as a result of the execution and delivery of this
Agreement or any Transaction Document, or the performance of the Company’s
obligations under this Agreement or any Transaction Document, in breach of any
license, sublicense or other agreement relating to any Company Intellectual
Property and, to the knowledge of the Company, no event has occurred which, with
due notice or lapse of time or both, would reasonably be expected to constitute
such a breach.

(c) To the knowledge of the Company, neither the Company Intellectual Property
nor the conduct of the business of the Company or the Medical JV has interfered
with, infringed upon, misappropriated or otherwise violated, or is interfering
with, infringing upon, misappropriating or otherwise violating, any Intellectual
Property rights of third parties in any material respect, and, to the knowledge
of the Company, no third party has interfered with, infringed upon,
misappropriated or otherwise violated, or is interfering with, infringing upon,
misappropriating or otherwise violating in any material respect, any Company
Intellectual Property owned by the Company or the Medical JV.

(d) Neither the Company nor the Medical JV has been named in any pending suit,
action or proceeding which involves a claim of infringement, violation,
misrepresentation, misappropriation or misuse of any Intellectual Property right
of any third party, and to the knowledge of the Company is not threatened to be
named in any such suit, action or proceeding.

(e) No third party, including but not limited to the Medical JV, has any
right(s) or option(s) to exercise rights related to Company Intellectual
Property and/or Intellectual Property to be developed as part of any Contract
listed on Schedule 3.15(a), other than the right(s) and option(s) specifically
enumerated on Schedule 3.16(e). The Company hereby represents: (i) that Schedule
3.16(e) constitutes an accurate, current, and complete listing of all such
right(s) and option(s); (ii) that the Company has provided Purchasers with all
documentation related to such right(s) and option(s) necessary for Purchasers to
determine the subject matter and scope of such right(s) and option(s); and
(iii) that any breach of this representation by the Company shall constitute a
material breach of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

3.17. Insurance.

The Company and the Medical JV and their respective properties are insured in
such amounts, against such losses and with such insurers as are consistent with
what would reasonably be expected in light of the nature of the properties and
businesses of the Company and the Medical JV. A copy of the Company’s director
and officer liability insurance policy has been provided or otherwise made
available to the Purchasers. Such policy is in full force and effect, the
Company is current in the payment of all fees related thereto, the Company has
not received any notice of cancellation in connection therewith and, to the
knowledge of the Company, no action has been taken that would result in the
cancellation or termination of such policy.

3.18. Environmental Liability.

Except for matters that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, (i) the Company and the Medical
JV are and have been in compliance with all applicable Environmental Laws and
have obtained or applied for all Environmental Permits necessary for their
operations as currently conducted; (ii) there have been no Releases of any
Hazardous Materials that could be reasonably likely to form the basis of any
Environmental Claim against the Company or the Medical JV; (iii) there are no
Environmental Claims pending or, to the knowledge of the Company, threatened
against the Company or the Medical JV; (iv) neither the Company nor the Medical
JV is subject to any agreement, order, judgment, decree, letter or memorandum by
or with any Governmental Authority or third party imposing any liability or
obligation under any Environmental Law; and (v) neither the Company nor the
Medical JV has retained or assumed, either contractually or by operation of law,
any liability or obligation that could reasonably be expected to form the basis
of any Environmental Claim against the Company or the Medical JV.

3.19. Transactions with Related Parties.

Except for this Agreement and the Transaction Documents, as of the date hereof,
there are no transactions, or series of related transactions, agreements,
arrangements or understandings, nor are there any currently proposed material
transactions, or series of related transactions, between the Company or the
Medical JV, on the one hand, and the Company, the Medical JV, any current or
former director, officer, partner, employee or Affiliate of the Company or the
Medical JV, on the other hand, that would be required to be disclosed under
Item 404 of Regulation S-K promulgated under the Securities Act and that has not
been properly disclosed.

3.20. Property.

The Company and the Medical JV have good and marketable fee simple title to or
valid leasehold interests in all of the real property owned or leased by the
Company or the Medical JV and good title to, or valid leasehold interests in,
all of their personal property, except where the failure to hold such title or
leasehold interests, individually or in the aggregate, is not reasonably
expected to have a Material Adverse Effect. The Company and the Medical JV enjoy
peaceful and undisturbed possession under all of their respective leases except
where the failure to enjoy such peaceful and undisturbed possession,
individually or in the aggregate, is not reasonably expected to have a Material
Adverse Effect.

 

- 16 -



--------------------------------------------------------------------------------

3.21. Indebtedness.

Except as set forth on Schedule 3.21, neither the Company nor the Medical JV has
any outstanding Indebtedness.

3.22. Accuracy of Information.

All factual information furnished by or on behalf of the Company and the Medical
JV in writing to the Purchasers on or prior to the date of this Agreement, for
purposes of this Agreement and all other such factual information furnished by
the Company on behalf of itself and the Medical JV in writing to the Purchasers
pursuant to the terms of this Agreement was and will be, true and accurate in
all material respects in the aggregate on the date as of which such information
is dated or furnished and not incomplete by knowingly omitting to state any
material fact necessary to make such information not misleading at such time in
light of the circumstances under which such information was provided, provided,
however, that with respect to any projected financial information or
forward-looking statements, business assumptions, strategic plans or similar
information, the Company represents only that such information was prepared in
good faith based upon assumptions, and subject to such qualifications, believed
to be reasonable at the time. The Company makes no representation in this
Section 3.22 with respect to any information to the extent prepared by third
parties.

3.23. Registration Rights; Voting Rights.

Except as required by this Agreement and the Registration Rights Agreement,
(a) the Company will not, as of the date hereof, be under any obligation to
register any of its securities under the Securities Act, except for any
continuing obligations of the Company to maintain previously filed registration
statements, and (b) to the knowledge of the Company, no shareholder of the
Company has entered into any agreement with respect to the voting of equity
securities of the Company.

3.24. Private Offering.

(a) Assuming the truth and accuracy of the representations and warranties of the
Purchasers set forth in Section 4 of this Agreement, the offer, issuance and
sale of the Securities are and will be exempt from the registration requirements
of the Securities Act. Neither the Company nor any Person acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities.

(b) None of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offer and sale of the Securities, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

- 17 -



--------------------------------------------------------------------------------

3.25. Investment Banking.

Except as otherwise set forth on Schedule 3.25, there are no claims for
investment banking fees or similar compensation in connection with the
transactions contemplated by this Agreement or the Transaction Documents based
on any arrangement made by or on behalf of the Company.

3.26. Takeover Provision.

The Company has taken all necessary actions such that the restrictions on
business combinations set forth in Section 203 of the DGCL do not and will not
apply to the Purchasers, this Agreement or the Transaction Documents or to any
of the transactions contemplated hereby or thereby by the approval of the
foregoing in accordance with Section 203(a)(1) of the DGCL. No other Takeover
Provision is applicable to the transactions contemplated hereby. There are
(i) no anti-takeover provision in the Organizational Documents of the Company or
other similar organizational documents of its Subsidiaries, and (ii) no
shareholder rights plan, “poison pill” or similar measures applicable to the
Company.

3.27. Miscellaneous Securities Law Matters.

The Common Stock is registered pursuant to Section 12(g) of the Exchange Act and
the Company has taken no action designed to terminate, or to the Company’s
knowledge likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act, nor has the Company received any
notification that the SEC is contemplating terminating such registration. The
Company has not taken and will not take, and to the knowledge of the Company no
Person acting on its behalf has taken, in violation of applicable law, any
action designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Common Stock.

3.28. Accountants

Baker Tilly Virchow Krause, LLP, who have audited certain financial statements
included the Company’s Reference SEC Reports, is an independent registered
public accounting firm within the meaning of Article 2-01 of Regulation S-X and
the Public Company Accounting Oversight Board (United States).

3.29. [Reserved.]

3.30. No Integrated Offering.

Assuming the truth and accuracy of the representations and warranties of the
Purchasers in this Agreement, neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) or Rule 506 of Regulation D for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.

 

- 18 -



--------------------------------------------------------------------------------

3.31. Questionable Payments.

Neither the Company nor the Medical JV nor, to knowledge of the Company, any of
their respective current or former stockholders, directors, officers, employees,
agents or other Persons acting on behalf of the Company or the Medical JV, has
on behalf of the Company or the Medical JV or in connection with their
respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or the Medical JV; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.

3.32. Suppliers.

To the knowledge of the Company, there are no facts concerning its material
suppliers that would reasonably be expected to result in any material
interruption (whether due to a regulatory, including without limitation,
customs, manufacturing, intellectual property or any other issue) of the timely
supply by such suppliers to the Company and the Medical JV of any such
materials. No such supplier has notified the Company or the Medical JV in
writing that it intends to terminate or materially alter the terms of its
relationship with the Company or the Medical JV.

3.33. Product Liability.

No product liability claims have been asserted in writing against the Company or
the Medical JV or, to the knowledge of the Company, threatened against the
Company or the Medical JV relating to any of their products or product
candidates developed, tested, manufactured, marketed, distributed or sold by the
Company or the Medical JV, except for claims that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect. There is
no material judgment, order or decree outstanding against the Company or the
Medical JV relating to product liability claims or assessments.

3.34. FDA and Related Matters.

(a) Each product or, except as set forth on Schedule 3.34(a), product candidate
subject to the Federal Food, Drug and Cosmetic Act (including the rules and
regulations of the FDA promulgated thereunder, the “FDCA”) or comparable Laws in
any non-U.S. jurisdiction that has been developed, manufactured, tested,
distributed, promoted or marketed by or on behalf of the Company or the Medical
JV (each such product or product candidate, a “Company Product”), is being or
has been designed, developed, manufactured, investigated, tested, assembled,
packaged, labeled, stored, serviced, distributed, promoted and marketed in
material compliance with all applicable requirements under the FDCA, all
applicable state and local laws, and comparable laws in any applicable non-U.S.
jurisdiction, including those relating to investigational use, premarket
clearance or approval, registration and listing, good manufacturing practices,
good clinical practices, good laboratory practices, labeling, advertising, data
protection and data transfer, record keeping and filing of required reports. The
Company and the Medical JV maintain accurate and complete documentation,
including documentation relating to supplier auditing and inspection and testing
of incoming components, showing that components supplied to the Company or the
Medical JV are manufactured in accordance with the Company’s and the Medical
JV’s specifications therefor.

 

- 19 -



--------------------------------------------------------------------------------

(b) In connection with the Company Products: (i) the Company and the Medical JV
and, to the knowledge of the Company, the Company Partners have filed with the
applicable regulatory authorities (including, without limitation, FDA or any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) any required material filing,
declaration, listing, registration, report or submission; (ii) all such material
filings, declarations, listings, registrations, reports or submissions were in
material compliance with applicable laws when filed; and (iii) except as set
forth on Schedule 3.34(b), no deficiencies have been asserted by any applicable
regulatory authority (including, without limitation, the FDA or any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) with respect to any such
filings, declarations, listings, registrations, reports or submissions that
remain unresolved. Neither the Company nor the Medical JV, nor any employee of
the Company or the Medical JV, nor to the knowledge of the Company or the
Medical JV, any Person retained by the Company or the Medical JV has made on
behalf of the Company or the Medical JV any false statements or material
omissions in any application or other submission relating to the products or
product candidates to the FDA or other Governmental Entity.

(c) To the Company’s and the Medical JV’s knowledge, with regard to the Company
Products, all of the manufacturing facilities and operations of the Company and
the Medical JV are in compliance in all material respects with applicable FDA
and comparable regulations in any applicable non-U.S. jurisdiction, including
current Good Manufacturing Practices.

(d) To the Company’s and the Medical JV’s knowledge, there are no existing
circumstances which would furnish a basis for an action by FDA or any other
Governmental Authority to revoke, suspend, cancel, modify or withdraw any
product approval, clearance, license, clinical trial, investigation,
registration, or other Material License with respect to any of the Company
Products, and the Company and Medical JV are not aware of any of the foregoing
having occurred.

(e) There is no civil, criminal or administrative action, suit, demand, claim,
complaint, hearing, notice, demand letter, warning letter, proceeding or request
for information pending, or to the Company’s or the Medical JV’s knowledge
threatened, nor to the Company’s or the Medical JV’s knowledge any investigation
or inquiry pending or threatened, against the Company or the Medical JV, and
neither the Company nor the Medical JV has any liability (whether actual or
contingent) for failure to comply with any applicable laws and regulations.
Neither the Company nor the Medical JV has received any notice or written
communication from the FDA alleging material noncompliance with the FDCA.
Neither the Company nor the Medical JV has received any written notice that the
FDA or any other Governmental Authority has commenced, or threatened to
initiate, any action to (i) withdraw its investigational device exemption,
premarket clearance or premarket approval, or request the recall of any Company
Product, (ii) enjoin manufacture or distribution of any Company Product, or
restrict the promotion of any Company Product in the manner currently conducted
by the Company and the Medical JV, (iii) enjoin the manufacture or distribution
of any Company Product produced at any facility where any Company Product is
manufactured, tested, processed, packaged, stored, or held for sale, or
(iv) investigate the Company or its products or its practices related thereto.

 

- 20 -



--------------------------------------------------------------------------------

(f) The Company and the Medical JV have not either voluntarily or involuntarily
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field notification, field correction, market withdrawal or
replacement, safety alert, warning, “dear doctor” letter, investigator notice,
or other notice or action relating to an alleged lack of safety, effectiveness
or regulatory compliance of any product that remains unresolved. The Company and
the Medical JV are not aware of any facts which are reasonably likely to cause
(1) the recall, market withdrawal or replacement of any product currently sold
or intended to be sold by the Company or the Medical JV; (2) a change in the
marketing classification or a material change in the labeling of any such
products, or (3) a termination or suspension of the marketing of such products.

(g) Neither the Company nor the Medical JV, nor any employee of the Company or
the Medical JV, nor to the knowledge of the Company or the Medical JV, any
Person retained by the Company or the Medical JV has made on behalf of the
Company or the Medical JV any false statements or material omissions in any
application or other submission relating to the Company Products to the FDA or
other Governmental Authority.

(h) Neither the Company nor the Medical JV, nor to the knowledge of the Company
or the Medical JV, any of its respective officers, directors, employees, agents
or contractors (i) has been excluded or debarred from any federal healthcare
program (including without limitation Medicare or Medicaid) or any other federal
program; or (ii) has received written notice from the FDA with respect to
debarment or disqualification. Neither the Company nor the Medical JV has ever
been, or is now subject to, FDA’s Applications Integrity Policy.

(i) The Company and the Medical JV have provided or otherwise made available to
Purchasers a copy of all of the following since December 31, 2010 (i) FDA or its
foreign equivalent inspection reports, (ii) notices of adverse findings,
(iii) warning, untitled letters, minutes of meetings or any other verbal,
written, or electronic correspondence or communication from the FDA or other
Governmental Authorities concerning the Company Products in which FDA or such
other Governmental Authority asserted that the operations, products or product
candidates of the Company or the Medical JV or any Company Partner may not be in
compliance with applicable laws.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each of the Purchasers represents and warrants, severally and not jointly, to
the Company as of the date hereof and each Closing Date (except to the extent
made only as of specified date, in which case as of such date) as follows:

(a) It is acquiring the Securities for its own account for investment and not
with a view towards the resale, transfer or distribution thereof, nor with any
present intention of distributing the Securities but subject, nevertheless, to
any requirement of law that the disposition of such Purchaser’s property shall
at all times be within such Purchaser’s control, and without prejudice to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such securities under a registration under the Securities Act or under an
exemption from said registration available under the Securities Act.

 

- 21 -



--------------------------------------------------------------------------------

(b) It has full power and legal right to execute and deliver this Agreement and
the Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder.

(c) As of the date hereof, it is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

(d) It has taken all action necessary for the authorization, execution,
delivery, and performance of this Agreement and the Transaction Documents to
which it is a party and its obligations hereunder and thereunder, and, upon
execution and delivery by the Company, this Agreement and the Transaction
Documents to which it is a party shall constitute the valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with their respective terms, except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and general principles of
equity.

(e) It has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Company as contemplated by this Agreement and the Transaction Documents to which
it is a party, and is able to bear the economic risk of such investment for an
indefinite period of time. It has been furnished access to such information and
documents as it has requested and has been afforded an opportunity to ask
questions of and receive answers from representatives of the Company concerning
the terms and conditions of this Agreement and the Transaction Documents to
which it is a party and the purchase of the Securities contemplated hereby.
Either (i) each Purchaser is an “accredited investor” within the meaning of Rule
501 of Regulation D under the Securities Act or (ii) if a Purchaser has been
formed for the purposes of the transactions contemplated by this Agreement, such
Purchaser reasonably believes that its shareholders satisfy the requirements to
be “accredited investors” within the meaning of Rule 501 of Regulation D under
the Securities Act.

(f) Such Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

(g) It understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities or an investment therein.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 5. ADDITIONAL AGREEMENTS OF THE PARTIES

5.1. Preemptive Rights

(a) If the Company at any time or from time to time makes a Subject Equity
Offering, each Purchaser that holds any shares of Series A Preferred Stock at
such time shall be afforded the opportunity to acquire from the Company, for the
same price and on the same terms as New Equity Securities are proposed to be
offered to others, in the aggregate up to that amount of New Equity Securities
equal to (i) the total amount of New Equity Securities being offered in such
Subject Equity Offering multiplied by a fraction, the numerator of which is
(A) the sum (without duplication) of (x) number of shares of Common Stock held
by such Purchaser immediately prior to such Subject Equity Offering, (y) a
number of shares of Common Stock equal to the product of the number of shares of
Series A Preferred Stock held by such Purchaser multiplied by the quotient of
(A) the Stated Value (as defined in the Certificate of Designation) divided by
(B) the Optional Conversion Price (as defined in the Certificate of Designation)
and (z) all shares of Common Stock that such Purchaser has the right to acquire
or receive upon exercise or conversion of all other Company securities
exercisable for and/or convertible into Common Stock then held by such
Purchaser, and the denominator of which is (B) the total number of shares of
Common Stock then outstanding, on a Fully Diluted Basis.

(b) (i) In the event the Company intends to make a Subject Equity Offering that
is an underwritten public offering, no later than five (5) Business Days prior
to (x) the initial filing of a registration statement with the SEC with respect
to such underwritten public offering or (y) in the case of an offering relating
to an existing “shelf” registration statement, the commencement of marketing
with respect to such Subject equity offering , it shall give each Purchaser
written notice of its intention (including, in the case of a registered public
offering and to the extent possible, a copy of the draft prospectus included in
the registration statement filed in respect of such offering) describing, to the
extent then known, the anticipated amount of securities, range of prices, timing
and other material terms of such offering. Each Purchaser shall have three
(3) Business Days from the date of receipt of any such notice to notify the
Company in writing that it intends to exercise such preemptive purchase rights
and as to the amount of New Equity Securities such Purchaser desires to
purchase, up to the maximum amount calculated pursuant to Section 5.1(a) (the
“Designated Securities”). Such notice shall constitute a binding indication of
interest of such Purchaser to purchase the Designated Securities so specified at
the range of prices and other terms set forth in the Company’s notice to it at
the same time as and in conjunction with (and subject to) the closing of the
Subject Equity Offering; provided, however, that if the price of the Subject
Equity Offering shall be in excess of the upper range set forth in such notice,
such Purchase is indication of interest and shall be non-binding. The failure of
a Purchaser to respond during such three (3) Business Day period shall, solely
with respect to the Purchaser who fails to respond, constitute a waiver of the
preemptive rights only in respect of such offering.

 

- 23 -



--------------------------------------------------------------------------------

(ii) If the Company proposes to make a Subject Equity Offering that is not an
underwritten public offering (a “Private Placement”), the Company shall give
each Purchaser written notice of its intention, describing, to the extent then
known, the anticipated amount of securities, price and other material terms upon
which the Company proposes to offer the same. Each Purchaser shall have three
(3) Business Days from the date of receipt of the notice required by the
immediately preceding sentence to notify the Company in writing that it intends
to exercise such preemptive purchase rights and as to the amount of Designated
Securities such Purchaser desires to purchase, up to the maximum amount
calculated pursuant to Section 5.1(a). Such notice shall constitute the binding
agreement of such Purchaser to purchase the amount of Designated Securities so
specified (or a proportionately lesser amount if the amount of New Equity
Securities to be offered in such Private Placement is subsequently reduced) upon
the price and other terms set forth in the Company’s notice to it. The failure
of a Purchaser to respond during the three (3) Business Day period referred to
in the second preceding sentence shall, solely with respect to the Purchaser who
fails to respond, constitute a waiver of the preemptive rights in respect of
such offering only. As a condition to the Company’s obligation to provide the
notice required in this paragraph, except to the extent required by applicable
law, each Purchaser shall maintain the confidentiality of the proposed Private
Placement until such time as such Private Placement is publicly announced or
otherwise abandoned by the Company, regardless of whether such Purchaser intends
to exercise its preemptive rights with respect to the Private Placement,
provided, however, that in no event shall this obligation apply to Purchaser for
more than ninety (90) days following the date of delivery to Purchaser of such
notice by the Company.

(c) (i) If a Purchaser exercises its preemptive purchase rights provided in
Section 5.1(b)(ii), the closing of the purchase of the New Equity Securities
with respect to which such right has been exercised shall be conditioned on the
consummation of the Subject Equity Offering giving rise to such preemptive
purchase rights and shall take place simultaneously with such closing; provided
that the actual amount of Designated Securities to be sold to such Purchaser
pursuant to its exercise of preemptive rights hereunder shall be reduced
proportionately if the aggregate amount of New Equity Securities sold in the
Subject Equity Offering is reduced and, at the option of such Purchaser (to be
exercised by delivery of written notice to the Company within three (3) Business
Days of receipt of notice of such increase), shall be increased proportionately
if such aggregate amount of New Equity Securities sold in the Subject Equity
Offering is increased. In connection with its purchase of Designated Securities,
each Purchaser shall execute all applicable documents and agreements with
respect to such transaction in form and substance reasonably satisfactory to the
Company containing representations, warranties and agreements of the Purchaser
consistent with the other purchasers.

(ii) If a Purchaser exercises its preemptive purchase rights provided in
Section 5.1(b)(i), the Company shall offer such Purchaser, if such underwritten
public offering is consummated, the Designated Stock (as adjusted to reflect the
actual size of such offering when priced) at the same price as the New Equity
Securities is offered to the public and shall provide written notice of such
price to the Purchaser as soon as practicable prior to such consummation.
Contemporaneously with the execution of any underwriting agreement entered into
between the Company and the underwriters of such underwritten public offering,
such Purchaser shall enter into an instrument in form and substance reasonably
satisfactory to the Company acknowledging such Purchaser’s binding obligation to
purchase the Designated Securities to be acquired by it and containing
representations, warranties and agreements of such Purchaser that are customary
in such transactions, and the failure to enter into such an instrument at or
prior to such time shall constitute a waiver of the preemptive rights only in
respect of such offering. Any offers and sales pursuant to this Section 5.1 in
the context of a registered public offering shall also be conditioned on
reasonably acceptable representations and warranties of such Purchaser regarding
its status as the type of offeree to whom a private sale can be made
concurrently with a registered public offering in compliance with applicable
securities laws.

 

- 24 -



--------------------------------------------------------------------------------

(d) In the event a Purchaser fails to exercise its preemptive purchase rights
provided in this Section 5.1 within the applicable three (3) Business Day period
or, if so exercised, a Purchaser does not consummate such purchase within the
applicable period, the Company shall thereafter be entitled during the period of
90 days following the conclusion of the applicable period to sell or enter into
an agreement (pursuant to which the sale of New Equity Securities covered
thereby shall be consummated, if at all, within 60 days from the date of such
agreement) to sell the New Equity Securities not purchased pursuant to this
Section 5.1 at the price and on the terms set forth in the applicable notice. In
the event the Company has not sold the New Equity Securities or entered into an
agreement to sell the New Equity Securities within said 90-day period, the
Company shall not thereafter offer, issue or sell such New Equity Securities
without first offering such securities to the Purchasers in the manner provided
in this Section 5.1.

(e) The Purchasers shall not have any rights to participate in the negotiation
of the proposed terms of any Subject Equity Offering; provided, however, that
the foregoing shall not prevent any Purchaser Designee from exercising his
powers and duties in his capacity as a member of the Board.

(f) The Company and each Purchaser shall cooperate in good faith to facilitate
the exercise of the Purchaser’s preemptive rights hereunder, including securing
any required approvals or consents, in a manner that does not jeopardize the
timing, marketing, pricing or execution of any offering of the Company’s
securities.

5.2. Reasonable Best Efforts; Further Assurances.

Each of the parties hereto agrees to use its reasonable best efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary or desirable under applicable legal requirements, to consummate and
make effective the transactions contemplated by this Agreement and the
Transaction Documents. If at any time after the Execution Date, any further
action is necessary or desirable to carry out the purposes of this Agreement and
the Transaction Documents, the parties hereto shall use their reasonable best
efforts to take or cause to be taken all such necessary or desirable action and
execute, and deliver and file, or cause to be executed, delivered and filed, all
necessary or desirable documentation. Notwithstanding the foregoing, in no event
shall any of the parties hereto be required to amend the terms of this Agreement
or any of the Transaction Documents in order to comply with the terms of this
Section 5.2.

 

- 25 -



--------------------------------------------------------------------------------

5.3. Indemnity.

(a) The Company agrees to indemnify and hold each Purchaser and each member of
the Purchaser Group and each of their respective officers, directors, partners,
managers, members, Affiliates, employees and agents, and each Person who
controls any of the foregoing (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) and the officers, directors,
partners, managers, members, Affiliates, employees and agents of each such
controlling Person (each an “Indemnified Party” and collectively the
“Indemnified Parties”) harmless against any and all losses, claims, liabilities,
damages (excluding incidental, special, indirect and consequential damages) and
expenses of any kind or nature whatsoever (“Losses”), including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred (and as incurred) in connection with prosecuting,
investigating, defending or preparing to defend any action, suit, proceeding
(including any investigation, litigation or inquiry), demand or cause of action
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to:

(i) any inaccuracy in or breach of any of the Company’s representations and
warranties in Section 3 of this Agreement or in any certificate delivered by the
Company pursuant to this Agreement;

(ii) the Company’s breach of agreements or covenants made by the Company in this
Agreement or in any certificate delivered by the Company pursuant to this
Agreement; and

(iii) claims by third parties relating to or arising out of actions or omissions
by the Company or its directors, officers, directors, employee or consultants
with respect to the transactions contemplated by this Agreement or the
Transaction Documents, or any transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnified Party is or is threatened to be made a party thereto.

(b) An Indemnified Party will give written notice to the Company of any claim
with respect to which it seeks indemnification under this Section 5.3 promptly
after discovery by such Indemnified Party of any matters giving rise to a claim
for indemnification; provided that the failure of any Indemnified Party to so
notify the Company of any such action shall not relieve the Company from any
liability which it may have to such Indemnified Party unless the Company shall
have been materially and adversely prejudiced by the failure of such Indemnified
Party to so notify the Company. In case any such action shall be brought against
any Indemnified Party and the Indemnified Party has notified the Company of the
commencement thereof, the Company shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Company to such Indemnified Party of its election so to
assume the defense thereof, the Company will not be liable to such Indemnified
Party under this Section 5.3 for any legal or other expense subsequently
incurred by such Indemnified Party in connection with the defense thereof;
provided, however, that (1) if the Company shall elect not to assume the defense
of such claim or action or (2) if the Indemnified Party reasonably determines
that there is a conflict between the positions of the Company and of the
Indemnified Party in defending such claim or action, then separate counsel for
the Indemnified Party shall be entitled to participate in the defense, and the
Company shall be liable for any reasonable and documented legal or other
expenses incurred by the Indemnified Party in connection with the defense.
Notwithstanding the foregoing, in connection with a claim for indemnification by
an Indemnified Party pursuant to Section 5.3(a)(iii), the Indemnified Party
shall be entitled to retain one separate counsel (and local counsel if
necessary) and the Company shall be liable to such Indemnified Party under this
Section 5.3 for any legal or other expense subsequently incurred by such
Indemnified Party in connection with the defense thereof. The Company agrees
that it shall not, without the Indemnified Party’s prior written consent (which
shall not be unreasonably withheld or delayed), settle or compromise any claim
or consent to entry of any judgment in respect thereof in any threatened or
pending action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding.

 

- 26 -



--------------------------------------------------------------------------------

(c) All reasonable expenses incurred by an Indemnified Party and payable by the
Company hereunder in connection with any threatened or pending action, suit,
proceeding (including any investigation, litigation or inquiry), demand or cause
of action shall be paid by the Company in advance of the final disposition of
such action, suit, proceeding (including any investigation, litigation or
inquiry), demand or cause of action if so requested by the Indemnified Party,
within thirty (30) days after the receipt by the Company of a statement or
statements from the Indemnified Party requesting such advance or advances. The
Indemnified Party may submit such statements from time to time. The Indemnified
Party’s entitlement to such expenses shall include those incurred in connection
with any proceeding by the Indemnified Party seeking an adjudication or award in
arbitration pursuant to this Section 5.3. Such statement or statements shall
reasonably evidence the expenses incurred by the Indemnified Party in connection
therewith and shall include or be accompanied by a written undertaking by or on
behalf of the Indemnified Party to repay such amount if it is ultimately
determined that the Indemnified Party is not entitled to be indemnified against
such expenses by the Company pursuant to this Section 5.3. Each written
undertaking to pay amounts advanced must be an unlimited general obligation but
need not be secured, and shall be accepted without reference to financial
ability to make repayment.

(d) The obligations of the Indemnifying Party under this Section 5.3 shall
survive the consummation of the transactions contemplated by this Agreement or
termination of this Agreement indefinitely; provided that any such obligations
pursuant to Section 5.3(a)(i) shall be subject to the periods set forth in
Section 8.4.

(e) No party to this Agreement (or any of its Affiliates) shall, in any event,
be liable or otherwise responsible to any other party (or any of its Affiliates)
for any consequential or punitive damages of such other party (or its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof.

 

- 27 -



--------------------------------------------------------------------------------

5.4. Consents and Approvals.

(a) Subject to Sections 5.4(b), from and after the date hereof, the Company and
each Purchaser shall use its reasonable best efforts to prepare and file all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third parties and Governmental Authorities, and expiration or termination of any
applicable waiting periods, necessary or advisable for it to consummate the
transactions contemplated by this Agreement and the other Transaction Documents,
and to perform the covenants contemplated by this Agreement and the other
Transaction Documents, in each case to be performed by it. The parties shall
reasonably cooperate with each other in all actions contemplated by the previous
sentence.

(b) The Company and each Purchaser shall use reasonable best efforts to obtain
or submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings and registrations with, and notifications to
applicable Governmental Authorities, or expiration or termination of any
applicable waiting period, under any applicable competition or merger control
laws of any jurisdictions (collectively, the “Antitrust Regulations”), for the
transactions contemplated by this Agreement and the other Transaction Documents,
to the extent such Antitrust Regulations are applicable to such Purchaser.

5.5. Use of Proceeds.

The proceeds received by the Company from the issuance and sale of the
Securities shall be used by the Company for general corporate purposes.

5.6. Takeover Provisions.

Following the date hereof, the Company shall take all reasonable actions to
ensure that (i) to the extent permissible under law, no “fair price”,
“moratorium”, “control share acquisition” or other form of antitakeover statute
or regulation under Delaware law, including Section 203 of the DGCL, or other
state law in which the Company may become incorporated, (ii) no anti-takeover
provision in the Organizational Documents of the Company or other similar
organizational documents of its Subsidiaries, and (iii) no shareholder rights
plan, “poison pill” or similar measure, is applicable to a Purchaser’s ownership
of the Securities or the purchase of Securities pursuant to the terms of this
Agreement (each a “Takeover Provision”). If any Takeover Provision shall become
applicable to a Purchaser or the transactions contemplated hereby, including,
without limitation, as a result of the conversion of the Series A Preferred
Stock into Common Stock or pursuant to the exercise of the rights provided for
in Section 5.1, the Company and the Board shall grant such approvals and take
such actions as are necessary so that the transactions contemplated hereby may
be consummated as promptly as practicable on the terms contemplated hereby and
otherwise act to eliminate the effects of such Takeover Provisions on each
Purchaser and the transactions contemplated hereby.

 

- 28 -



--------------------------------------------------------------------------------

5.7. Section 16 Matters.

Notwithstanding anything to the contrary contained in the Transaction Documents,
if there exists a period (the “Section 16(b) Period”) during which a Purchaser’s
purchase of any security pursuant to any Transaction Document would result in
liability under Section 16(b) of the Exchange Act, the period during which such
security may be purchased if prescribed by such Transaction Document, shall, if
practicable, be extended until the date that is the equivalent number of days of
such Section 16(b) Period after the later of (i) the expiration date to purchase
such security, if any, or (ii) the date of the end of such Section 16(b) Period.

5.8. Registration and Quotation.

(a) So long as a Purchaser Beneficially Owns any Securities, the Company will
cause the Common Stock to continue at all times to be registered under
Section 12(b) or 12(g) of the Exchange Act, will comply in all respects with its
reporting and filing obligations under the Exchange Act, and will not take any
action or file any document (whether or not permitted by the Exchange Act or the
rules thereunder) to terminate or suspend such reporting and filing obligations.

(b) The Company shall use its reasonable best efforts (i) so long as the
Purchasers Beneficially Own any Securities, to continue the trading of the
Common Stock on the OTCBB or, at the Company’s option, to cause the Common Stock
to be listed on the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, NYSE Amex, or the NYSE, and to comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the securities exchange or other market on which the Common Stock is
then quoted or listed for trading. Notwithstanding the foregoing, in no event
shall the Company take any action in furtherance of this Section 5.8(c) that is
inconsistent with or in conflict with its other obligations pursuant to this
Agreement and the Transaction Documents without the prior written consent of the
Purchasers. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.8.

5.9. Private Offering.

Neither the Company, any of its Subsidiaries nor any of their respective
Affiliates will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
could reasonably be expected be integrated with the sale of the Securities in a
manner that could require the registration of the Securities under the
Securities Act.

5.10. Blue Sky.

The Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Purchasers pursuant to this Agreement under the Securities Act and
applicable state securities and “blue sky” laws within the United States (or to
obtain an exemption from such qualification), and shall, upon request, provide
evidence of any such action so taken to the Purchasers on or prior to each
respective Closing for the issuance of such Securities. The Company agrees to
provide to the Purchasers a copy of any filing it proposes to make with the SEC
with respect to the initial sale of the Securities to the Purchasers to the
extent required under the Securities Act. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.10.

 

- 29 -



--------------------------------------------------------------------------------

5.11. Board Representation and Strategic Investment Committee.

(a) The Company shall take all requisite action such that on the Closing Date
hereof, the size of the Board shall be set at five (5) members and one
(1) individual designated by the Purchasers (the “Purchaser Designee”) as a
Board nominee shall be appointed to the Board. The rights of the Purchasers
under this Section 5.13 shall be exercised by a majority in interest of the
Purchasers. The Purchaser Designee will be subject to approval by the Board, it
being understood that Mr. GianDomenico Trombetta has been so approved. In case
of rejection of a future nominee other than Mr. Trombetta, the Purchasers will
indicate alternative candidates for Purchaser Designee. Mr. Trombetta shall be
appointed as the President/CEO of the Company’s Dental Division.

(b) (i) From and after the date hereof, so long as the Investor Group continues
to hold at least a majority of the sum of (x) number of shares of Common Stock
purchased by the Purchasers at the Closing and (y) a number of shares of Common
Stock equal to the product of the number of shares of Series A Preferred
purchased by the Purchasers at the Closing multiplied by the quotient of (A) the
Stated Value (as defined in the Certificate of Designation) divided by (B) the
Optional Conversion Price (as defined in the Certificate of Designation) (the
“Minimum Equity”) , then the Company shall cause one (1) Purchaser Designee to
be nominated by the Company to serve on the Board and the total number of
members of the Board shall be five (5) or fewer; provided that the number of
directors of the Company may be increased (x) after the Purchasers no longer
have the right to nominate a Purchaser Designee for election to the Board of
Directors, (y) in connection with a Qualified Equity Offering (as defined in the
Certificate of Designation) or (z) upon the consent of the Required Holders (as
defined in the Certificate of Designation). The Purchaser Designee shall be
appointed to the Board on the Closing Date or to the extent designated following
the Closing Date, shall be appointed to the Board promptly following notice from
the Purchasers. The Purchaser Designee shall be appointed to serve on committees
of the Board as the Board of Directors shall determine.

(c) With respect to the Purchaser Designee, subject to approval of the Purchaser
Designee in accordance with Section 5.11(a):

(i) The Company shall use its reasonable best efforts to have such Purchaser
Designee elected as director of the Company, including, without limitation,
including such Purchaser Designee in the Company’s proxy statement for the
election of directors as part of “management’s slate”, soliciting proxies for
such Purchaser Designee to the same extent as it does for any of its nominees to
the Board, and including the recommendation of the Board in favor of election of
the Purchaser Designee. In the event a Purchaser Designee is not elected at a
stockholders meeting at which such designee is up for election, the Purchasers
shall nominate another person and the Company shall cause such substitute
Purchaser Designee to be appointed to the Board.

 

- 30 -



--------------------------------------------------------------------------------

(ii) Any vacancy in the position of a Purchaser Designee shall only be filled
with another Purchaser Designee. Any vacancy created by any removal of a
Purchaser Designee or an election of the Purchasers to defer appointing a
Purchaser Designee shall also only be filled with another Purchaser Designee.
The Company shall not take any action to remove any Purchaser Designee or fill a
vacancy reserved for a Purchaser Designee without the consent of the Purchasers.
Any replacement Purchaser Designee shall be appointed to the Board promptly
following notice from the Purchasers and in any event, within twenty
(20) Business Days. During such twenty-day period, the Board shall not take any
action intended to adversely affect the Purchasers.

(iii) Each Purchaser Designee shall be given notice of (in the same manner that
notice is given to other members of the Board) all meetings (whether in person,
telephonic or otherwise) of the Board, including all committee meetings with
respect to committees on which such Purchaser Designee serves. The Company will,
unless prohibited by Delaware law, conduct the meetings of the Board so that the
Purchaser Designee can participate by telephone or other remote access method.
Each Purchaser Designee shall receive a copy of all notices, agendas and other
materials distributed to the Board, whether provided to directors in advance or
during or after any meeting, regardless of whether such Purchaser Designee will
be in attendance at the meeting.

(d) In addition to any other indemnification rights the Purchaser Designees have
pursuant to this Agreement, the Certificate of Incorporation and the Bylaws,
each such Purchaser Designee that serves on the Board shall be given the
opportunity to enter into, and the Company agrees to enter into, any
indemnification agreement or side letter relating to director indemnification or
limitation of liability that the Company enters into with any other member of
the Board. For the avoidance of doubt, the foregoing sentence is intended to
afford the Purchaser Designee “most favored director” status with respect to
indemnification arrangements as in effect from time to time relative to any
other member of the Board. The Company shall maintain director and officer
insurance covering the Purchaser Designees on the same terms and with the same
amount of coverage as is provided to other members of the Board. So long as the
Purchaser Designee shall not also be an officer or employee of the Company, any
Subsidiary or any division or business unit thereof, (i) the Company shall
reimburse the reasonable expenses incurred by the Purchaser Designees in
connection with attending (whether in person or telephonically) all meetings of
the Board or committees thereof or other Company related meetings to the same
extent as all other members of the Board are reimbursed for such expenses (or,
in case any such expense reimbursement policy shall apply only to non-employee
directors, to the same extent as all other non-employee directors), and (ii) the
Purchaser Designees shall be entitled to the same compensation for service on
the Board, including, without limitation, cash fees, stock options, restricted
stock and other equity awards, as is provided to other non-employee directors.

(e) The Company and the Purchasers shall take or cause to be taken all lawful
action necessary to ensure at all times as of and following the Closing Date
that the Organizational Documents of the Company are not inconsistent with the
provisions of this Agreement and the Transaction Documents or the transactions
contemplated hereby or thereby.

 

- 31 -



--------------------------------------------------------------------------------

(f) The Company shall form a Strategic Investment Committee (the “SIC”)
consisting of three (3) members as follows: (i) the Chief Executive Officer of
the Company, (ii) the Purchaser Designee if a Purchaser Designee is then serving
on the Board of Directors, and (iii) a third member who shall be mutually agreed
to in good faith by the Company’s Chief Executive Officer and the Purchaser
Designee. The SIC shall (i) be exclusive gateway for the Specified Matters (as
defined in the Certificate of Designation) to be evaluated and recommended to
the Board and (ii) have special authority to make recommendations with respect
to the investment of cash balances of the Company in U.S. Treasury bills and
other high-grade publicly traded securities in conformity with cash investment
policies to be approved by the Company, in each case, so long as the Investor
Group holds at least the Minimum Equity. The SIC shall have at least ten
(10) business days to consider and make a recommendation with respect to a
Specified Matter presented to it by the Chief Executive Officer of the Company;
provided, that if the Chief Executive Officer of the Company advises the other
members of the SIC that (i) the opportunity represented by the Specified Matter
shall require action of the Company within three (3) business days, (ii) if the
SIC shall not act within such period of time the advantages to the Company of
such Specified Matter shall be jeopardized, or (iii) the failure to approve such
Specified Matter shall have an adverse effect on the Company, the SIC shall have
a reasonable period of time but not less than two (2) business days to consider
such Specified Matter. As a general rule, in case of rejection by the SIC,
Specified Matters are not submitted to the Board of Directors. However, members
of the SIC who are also members of the Board of Directors have the right to
submit rejected Specified Matters to the Board of Directors.

5.12. Corporate Opportunity.

In recognition that each Purchaser and its Representatives currently have, and
may in the future have or may consider acquiring, investments in Persons with
respect to which each Purchaser or its Representatives may serve as an advisor,
a director or in some other capacity, and in recognition that each Purchaser and
its Representatives may have myriad duties to various investors and partners,
and in anticipation that the Company and the Medical JV, on the one hand, and
each of the Purchasers, on the other hand, may engage in the same or similar
activities or lines of business and have an interest in the same areas of
corporate opportunities, and in recognition of the benefits to be derived by the
Company hereunder and in recognition of the difficulties which may confront any
advisor who desires and endeavors fully to satisfy such advisor’s duties in
determining the full scope of such duties in any particular situation, the
provisions of this Section 5.14 are set forth to regulate, define and guide the
conduct of certain affairs of the Company as they may involve such Purchaser.
The Company agrees on its behalf and on behalf of the Medical JV as follows:

(a) Such Purchaser and its respective Representatives shall have the right:
(i) to directly or indirectly engage in any medical technology acquisition,
development and commercialization or other lines of business that are the same
as or similar to those pursued by, or competitive with, the Company and the
Medical JV, (ii) to directly or indirectly do business with any client or
customer of the Company and the Medical JV, (iii) to take any other action that
such Purchaser believes is necessary to or appropriate to fulfill its
obligations as described in the first sentence of this Section 5.14, and
(iv) not to present potential transactions, matters or business opportunities to
the Company or the Medical JV, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person.

 

- 32 -



--------------------------------------------------------------------------------

(b) Such Purchaser and its Representatives shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company,
the Medical JV or any of their respective stockholders, Subsidiaries or
Affiliates or to refrain from any actions specified in this Section 5.14, and
the Company, on its own behalf and on behalf of its stockholders, the Medical
JV, their respective Subsidiaries and Affiliates, hereby renounces and waives
any right to require such Purchaser or any of its Representatives to act in a
manner inconsistent with the provisions of this Section 5.14.

(c) None of the Purchasers, nor any of their respective Representatives, shall
(i) be liable to the Company, the Medical JV or any of their respective
stockholders, Subsidiaries or Affiliates for breach of any duty (contractual or
otherwise) solely by reason of any activities or omissions of the types referred
to in this Section 5.14 or of any such person’s participation therein, or
(ii) have any duty to communicate or present any activities or omissions of the
types referred to in this Section 5.14 to the Company, the Medical JV or any of
their respective stockholders, Subsidiaries or Affiliates. The Purchasers and
their respective Representatives shall have the right to hold any of the
activities or omissions of the types referred to in this Section 5.14 for their
own accounts, or the account of another Person, or to recommend, sell, assign or
otherwise transfer such activity or omission to Persons other than the Company,
the Medical JV or any of their respective stockholders, Subsidiaries or
Affiliates. The Company acknowledges that this Section 5.14 renounces specified
business opportunities as contemplated by Section 122(17) of the DGCL. To the
fullest extent permitted by the DGCL, the Company hereby waives any claim
against each Purchaser and its Representatives that is based on fiduciary
duties, the corporate opportunity doctrine or any other legal theory which could
limit any Purchaser or its Representatives from pursuing or engaging in
transactions contemplated by this Section 5.14; provided that no such waiver is
intended to waive any fiduciary duties that the Purchaser Designee may have to
the Company as a member of the Board of Directors or as an officer or employee
of the Company or any Subsidiary or business unit thereof, including without
limitation, the duty of confidentiality.

5.13. Legends.

(a) All certificates representing the Series A Preferred Stock or Series A
Conversion Shares shall bear a legend, as applicable, substantially in the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS AT
THE COMPANY’S PRINCIPAL OFFICE THE POWERS, DESIGNATIONS, PREFERENCES AND
RELATIVE PARTICIPATING, OPTIONAL AND OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK
OR SERIES THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS ON SUCH
PREFERENCES AND/OR RIGHTS.”

 

- 33 -



--------------------------------------------------------------------------------

(b) Upon request of a Purchaser, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause the first paragraph of the legend
to be removed from any certificate for any Securities to be so transferred. The
second paragraph shall be removed if such paragraph is no longer required
pursuant to the DGCL.

5.14. Rights Relating to Dental Business.

(a) The Purchasers shall have the option to purchase shares of the Dental
Company under the following terms and conditions: (i) such option shall expire
on December 31, 2017; (ii) in the case of the initial public offering of the
Dental Company, taking into account the Purchasers’ ownership percentage of the
Dental Company after giving effect to their rights as a current shareholder of
the Company on account of their ownership of Common Stock and Series A Preferred
Stock as provided herein and in the Certificate of Designation, the Purchasers
shall have the one-time right to acquire enough additional shares of common
stock of the Dental Company to increase their ownership percentage of the Dental
Company by up to an additional fifteen percent (15%) in the aggregate for all
Purchasers taken as a whole on a post-transaction basis (the “Additional Dental
Equity”); provided, however, that if the Purchasers’ acquisition of the
Additional Dental Equity shall adversely affect the Company’s ability to
consolidate the Dental Company under GAAP, the Additional Dental Equity
percentage shall be decreased as necessary to permit consolidation, but not
below nine percent (9%); (iii) the price per share payable by the Purchasers for
Additional Dental Equity shall be equal to the gross per share IPO price to the
public minus half (50%) of the underwriting fees and commissions; and (iv) the
purchase option shall be described in the IPO prospectus and exercised prior to
the circulation of the preliminary prospectus for the IPO (subject to settlement
being conditioned to closing of the IPO).

(b) The procedure for the Purchasers’ exercise of the option provided in
Section 5.14(a) above shall, mutatis mutandis, be the same as that provided in
Section 5.1 hereof for the exercise of the Purchasers’ preemptive rights in the
event of an underwritten public offering of New Equity Securities.

SECTION 6. CONDITIONS TO THE CLOSING

6.1. Conditions to the Obligations of Purchasers To Close. Each of the following
actions shall be taken, or documents delivered, as the case may be, by the
Company on or prior to the Closing Date, any of which may be waived only in the
sole discretion of the Purchasers:

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Company set forth in Section 3 of this Agreement shall be true
and correct as of the Closing Date and such Purchaser shall have received a
certificate signed on behalf of the Company by the Chief Executive Officer or
the Chief Financial Officer of the Company to the foregoing effect.

 

- 34 -



--------------------------------------------------------------------------------

(b) Performance. The Company shall have performed or complied in all material
respects with all agreements, obligations, covenants and conditions contained in
this Agreement to be performed or complied with by the Company on or prior to
the Closing Date and such Purchaser shall have received a certificate signed on
behalf of the Company by the Chief Executive Officer or the Chief Financial
Officer of the Company to the foregoing effect.

(c) Financing. Innovest S.p.A., an Italian corporation and the controlling
shareholder of each Purchaser (“Innovest”), shall have secured third-party
capital commitments to fund the purchase of the Securities and each Purchaser
shall be ready to fund its share of the consideration provided for by this
Agreement, it being understood that if sufficient third-party capital
commitments are not received by Innovest prior to, or funding of such
third-party commitments does not take place on, the Closing Date, this Agreement
will become null and void without any liability for any Purchaser.

(d) Board of Directors. The Company shall have taken all actions necessary and
appropriate to cause Mr. GianDomenico Trombetta to be appointed to the Board and
as President/CEO of the Company’s dental division effective immediately upon the
Closing.

(e) Certificates of Designation. The Certificate of Designation shall have been
duly filed with the Secretary of State of the State of Delaware and satisfactory
evidence of such filing shall have been delivered to such Purchaser.

(f) Counsel’s Opinion. Such Purchaser shall have received an opinion from the
Company’s counsel, Golenbock Eiseman Assor Bell & Peskoe LLP, dated the Closing
Date, and substantially in the form of Exhibit B hereto.

(g) Registration Rights Agreement. The Company shall have executed and delivered
to such Purchaser the Registration Rights Agreement in the form of Exhibit C
hereto (the “Registration Rights Agreement”).

(h) Stock Certificates. The Company shall have delivered to such Purchaser one
or more validly issued stock certificates to such Purchaser representing the
Securities purchased by such Purchaser, duly executed by the appropriate
officers of the Company.

(i) Secretary’s Certificate. Such Purchaser shall have received a certificate,
dated the Closing Date, of the Secretary of the Company attaching (i) a true and
complete copy of the Certificate of Incorporation of the Company as filed with
the Secretary of State of the State of Delaware, with all amendments thereto,
(ii) true and complete copies of the Company’s Bylaws in effect as of such date,
and (iii) resolutions of the Board authorizing the execution and delivery of
this Agreement and the Transaction Documents and the transactions contemplated
hereby and thereby.

If any of the conditions hereinabove provided for in this Section 6.1 above
shall not have been fulfilled when and as required by this Agreement to be
fulfilled, the obligations of the Purchasers hereunder may be terminated by the
Purchasers by notifying the Company of such termination in writing or by
electronic communication at or prior to the Closing Date, and this Agreement
shall become null and void and without any liability to any of the Purchasers.

 

- 35 -



--------------------------------------------------------------------------------

6.2 Conditions to the Obligation of the Company to Close.

Each of the following actions shall be taken, or documents delivered, as the
case may be, by each of the Purchasers on or prior to the Closing Date, any of
which may be waived only in the sole discretion of the Company:

(a) Accuracy of Representations and Warranties. The representations and
warranties of such Purchaser set forth in Section 4 of this Agreement shall be
true and correct as of the Closing Date.

(b) Subscription Amount. Such Purchaser shall have delivered the applicable
purchase price as provided in Section 2.1 hereof on or prior to April 30, 2014
or such other date as agreed upon by the parties hereto.

(c) Registration Rights Agreement. Such Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement.

If any of the conditions hereinabove provided for in this Section 6.2 above
shall not have been fulfilled when and as required by this Agreement to be
fulfilled, the obligations of the Company hereunder may be terminated by the
Company by notifying the Purchasers of such termination in writing or by
electronic communication at or prior to the Closing Date, and this Agreement
shall become null and void and without any liability to the Company.

SECTION 7. INTERPRETATION OF THIS AGREEMENT

7.1. Terms Defined

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

Affiliate: shall mean any Person or entity, directly or indirectly, controlling,
controlled by or under common control with such Person or entity.

Agreement: shall mean this Investment Agreement, dated as of April 15, 2014,
among the Company and the Purchasers, as the same may be amended from time to
time.

Antitrust Regulations: shall have the meaning set forth by Section 5.4(b).

Approved Market: shall mean the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market, the NYSE Amex, or the New York Stock
Exchange.

Authorized Preferred Stock: shall have the meaning set forth in Section 3.3(a).

Beneficially Own or Beneficial Ownership: shall mean, with respect to any
securities, having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act).

 

- 36 -



--------------------------------------------------------------------------------

Board: shall mean the Board of Directors of the Company.

Business Day: shall mean any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other governmental actions
to close.

Bylaws: shall mean the Amended and Restated Bylaws of the Company, as amended
from time.

Certificate of Designation: shall mean the Series A Preferred Certificate of
Designation of the Company.

Certificate of Incorporation: shall mean the Certificate of Incorporation of the
Company, as amended from time.

Closing: shall have the meaning set forth in Section 2.2.

Closing Date: shall mean May 15, 2014.

Code: shall mean the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

Commitment and Commitments: shall have the meaning set forth in Section 3.12.

Common Stock: shall have the meaning set forth in Section 1.

Company: shall have the meaning set forth in the Preamble.

Company Bank Account: shall have the meaning set forth in Section 2.1.

Company Benefit Plans: shall have the meaning set forth in Section 3.13(b).

Company Disclosure Letter: shall have the meaning set forth in the first
paragraph of Section 3.

Company Intellectual Property: shall have the meaning set forth in
Section 3.16(b).

Company Product: shall have the meaning set forth in Section 3.34.

Company SEC Reports: shall have the meaning set forth in Section 3.7(a).

Contingent Obligation: shall mean, as to any Person, any direct or indirect
liability, contingent or otherwise, of that person with respect to any
indebtedness, lease, dividend or other obligation of another person if the
primary purpose or intent of the person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

- 37 -



--------------------------------------------------------------------------------

Contract: shall mean any agreement, contract, commitment, understanding,
arrangement, restriction or other instrument, whether oral or written, to which
the Company or any of its Subsidiaries is a party, which includes any rights or
obligations thereof, or which otherwise relates to or affects any of their
respective assets, including, without limitation, any indenture, lease,
mortgage, deed of trust, loan, credit or security agreement, note or other
evidence of indebtedness, guaranty, stockholders agreement, license, joint
venture agreement, distribution agreement, or employment, severance or
consulting agreement.

Dental Company: means a future entity separate from, and not a wholly-owned
Subsidiary of, the Company to which all or substantially all assets comprising
the Company’s current dental business are transferred.

Designated Stock: shall have the meaning set forth in Section 5.1(b)(i).

Disqualification Event: shall have the meaning set forth in Section 3.24(b).

DGCL: shall mean the Delaware General Corporation Law.

Environmental Claims: shall mean, in respect of any Person, (i) any and all
administrative, regulatory or judicial actions, suits, orders, decrees, demands,
directives, claims, liens, proceedings or written notices of noncompliance,
liability or violation by any Governmental Authority, alleging potential
presence or Release of, or exposure to, any Hazardous Materials at any location,
whether or not owned, operated, leased or managed by such Person, or any
violation of Environmental Law or agreement pertaining to Hazardous Materials or
Environmental Laws or (ii) any and all indemnification, cost recovery,
compensation or injunctive relief resulting from the actual or alleged presence
or Release of, or exposure to, any Hazardous Materials or violation of
Environmental Laws.

Environmental Laws: shall mean all federal, state, local and foreign laws
(including international conventions, protocols and treaties), common law,
rules, regulations, orders, decrees, judgments, binding agreements or
Environmental Permits issued, promulgated or entered into, by or with any
Governmental Authority, relating to pollution, Hazardous Materials, natural
resources or the protection, investigation or restoration of the environment as
in effect on the date of this Agreement.

Environmental Permits: shall mean all permits, licenses, registrations and other
governmental authorizations required under applicable Environmental Laws.

ERISA: shall have the meaning set forth in Section 3.13(b).

ERISA Affiliate: shall have the meaning set forth in Section 3.13(c)(2).

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

FDCA: shall have the meaning set forth in Section 3.34.

FDA: shall mean the U.S. Food and Drug Administration.

 

- 38 -



--------------------------------------------------------------------------------

Fully Diluted Basis: means all outstanding shares of the Common Stock assuming
the exercise of all outstanding stock, warrants, rights, calls, options or other
securities exchangeable or exercisable for, or convertible into, shares of
Common Stock without regard to any restrictions or conditions with respect to
the exercisability thereof, including all Series A Conversion Shares.

GAAP: shall have the meaning set forth in Section 3.7(b).

Governmental Authority: shall mean any governmental department, commission,
board, bureau, agency, court or other instrumentality, whether foreign or
domestic, of any country, nation, republic, federation or similar entity or any
state, county parish or municipality, jurisdiction or other political
subdivision thereof or any self-regulatory organization.

Hazardous Materials: shall mean (i) any substance that is listed, classified or
regulated under any Environmental Laws; (ii) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, radioactive material, molds, or radon; or (iii) any
other substance that is the subject of regulatory action, or that could give
rise to liability, under any Environmental Laws.

Indemnification Agreement: shall mean an indemnification agreement between the
Company and a director of the Company, substantially in the form of Exhibit G.

Indebtedness: shall mean, without duplication, (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with GAAP (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any person, even though
the person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above.

Indemnified Party: shall have the meaning set forth in Section 5.3(a).

Indemnified Parties: shall have the meaning set forth in Section 5.3(a).

 

- 39 -



--------------------------------------------------------------------------------

Independent Director: shall mean an individual who, as a member of the Board
following the Closing Date, is not a Purchaser Designee.

Intellectual Property: shall mean (i) trademarks, service marks, brand names,
certification marks, trade dress, domain names and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application,
(ii) inventions, processes, improvements, discoveries, ideas, know-how, research
and development, formula methodology, and technology, whether patentable or not,
in any jurisdiction, patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction, (iii) trade
secrets, including confidential information and the right in any jurisdiction to
limit the use or disclosure thereof, (iv) writings and other works, whether
copyrightable or not, in any jurisdiction, and any and all copyright rights,
whether registered or not, and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof,
(v) moral rights, database rights, design rights, industrial property rights,
publicity rights and privacy rights, (vi) Web domain names and applications and
registrations pertaining thereto; (vii) rights under all agreements relating to
the foregoing, (viii) books and records relating to the foregoing, and (ix) any
similar intellectual property or proprietary rights.

Issuer Covered Person: shall have the meaning set forth in Section 3.24(b).

Liens: shall mean any charge, claim, community property interest, condition,
equitable interest, lien, mortgage, option, pledge, security interest,
indenture, hypothecation, deed of trust, right of first refusal, easement,
security agreement, or restriction of any kind, including any restriction or
limitation on use, voting, transfer, receipt of income, or exercise of any other
attribute of ownership.

Losses: shall have the meaning set forth in Section 5.3(a).

Material Adverse Effect: shall mean any effect, change, event, occurrence,
condition, circumstance or development (each, a “Change,” and collectively,
“Changes”) that individually or in the aggregate (a) was or would reasonably be
expected to be materially adverse to the business, condition (financial or
otherwise), assets, liabilities, properties or results of operations of the
Company and its Subsidiaries, taken as a whole, provided, however, that in
determining whether a Material Adverse Effect has occurred under clause (a), any
Change shall be excluded to the extent that it occurs after the date of this
Agreement and results from (i) changes in GAAP, (ii) general changes in the
economy or the industries in which the Company and its Subsidiaries operate,
(iii) any acts of war, terrorism, insurrection or civil disobedience, (iv) any
change in law applicable to the Company or Subsidiaries (not including any
changes in healthcare laws, rules and regulations), (v) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Purchasers, (vi) changes in the market price or
trading volumes of the Common Stock or the Company’s other securities (it being
understood that this clause (vi) shall not prevent a party from asserting that
any Change that may have contributed to such change contemplated in this clause
(vi) constitutes or contributes to a Material Adverse Effect) or (vii) the
failure of the Company to meet any internal or public projections, forecasts,
estimates or guidance (but not the underlying causes of such failure), in each
case, to the extent that such circumstances, events, changes, developments or
effects described in any of the foregoing clauses (i), (ii), (iii) or (iv) do
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole (relative to other participants in the industries, markets or geographic
areas in which the Company and its Subsidiaries compete); or (b) would prevent
or materially delay the consummation of the transactions contemplated by this
Agreement and the Transaction Documents.

 

- 40 -



--------------------------------------------------------------------------------

Material Closing Date Contracts: shall have the meaning set forth in
Section 3.15(b).

Material Licenses: shall have the meaning set forth in Section 3.9(d).

Material Signing Date Contracts: shall have the meaning set forth in
Section 3.15(a).

Medical JV: shall mean Milestone Medical Inc., a Delaware corporation in
which the Company currently holds a 45.5% equity interest.

New Equity Securities: shall mean (i) Common Stock, (ii) securities convertible
into or exchangeable for Common Stock, or (iii) securities convertible into or
exercisable for such convertible or exchangeable securities, including without
limitations preferred stock, rights, options or warrants to purchase such
securities solely for cash and not pursuant to a Special Registration; provided,
however, that none of the following offerings shall constitute a Subject Equity
Offering: (i) any offering pursuant to any present or future plan providing for
the reinvestment of dividends or interest payable on the Company’s securities
and the investment of additional optional amounts in shares of Common Stock
under any such plan, approved by the Board of Directors; (ii) any offering
pursuant to any present or future employee, director or consultant benefit,
agreement, plan or program of, or assumed by, the Company or any of its
Subsidiaries, approved by the Board, including any stock purchase plan, stock
ownership plan, stock option plan or other similar plan where stock is being
issued or offered to a trust, other entity or otherwise, to or for the benefit
of any employees, directors, officers or consultants of the Company, (iii) any
offering made pursuant to any merger, joint venture, partnership, share
exchange, business combination or similar transaction or any other direct or
indirect acquisition by the Company, whereby the Company’s securities comprise,
in whole or in part, the consideration paid by the Company in such transaction,
(iv) the issuance of Common Stock on conversion of any Preference Stock (as
defined in the Certificate of Designation), (v) the issuance of Common Stock,
Options or Convertible Securities in connection with the conversion or exercise
of Options or Convertible Securities of the Company outstanding on the date
hereof (as disclosed in Section 3.3(a)) or issued in accordance with
Section 5.1, (vi) pursuant to any dividend or distribution pursuant to Section 3
of the Certificate of Designation or a dividend equivalent on any other class or
series of capital stock, (vii) any offering made to banks, equipment lessors or
other lenders, or to real property lessors, in each case, in connection with a
debt financing (limited to secured or unsecured debt for borrowed money that is
not pursuant to the issuance of Convertible Securities), equipment leasing or
real property leasing transaction, provided such transaction was approved by the
Board of Directors; (viii) any offering made to suppliers or third party service
providers who are not Affiliates of the Company, in each case, in connection
with the provision of goods or services on terms and conditions approved by the
Board of Directors; and (ix) any offering made to third parties who are not
Affiliates of the Company in connection with sponsored research, collaboration,
technology license, development, OEM, marketing or other similar agreements or
strategic partnerships, in each case, on terms and conditions approved by the
Board of Directors of the Company.

 

- 41 -



--------------------------------------------------------------------------------

Organizational Documents: shall mean the Certificate of Incorporation and the
Bylaws.

Permits: shall have the meaning set forth in Section 3.9(d).

Person: shall mean an individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization, other entity or government or any agency or political subdivision
thereof.

Private Placement: shall have the meaning set forth in Section 5.1(b)(ii).

Purchaser and Purchasers: shall have the meaning set forth in the Preamble.

Purchaser Designee(s): shall have the meaning set forth in Section 5.13(a).

Purchaser Group: shall mean Innovest and any Affiliate of Innovest other than
any “portfolio company” (as such term is customarily used among private equity
investors) of any of the foregoing.

Purchaser Percentage Interest: shall mean, with respect to a Purchaser, the
percentage of Total Voting Power, determined on the basis of the number of
Voting Securities on a Fully Diluted Basis, that is Beneficially Owned by the
such Purchaser or Purchaser Group, as the case may be.

Reference SEC Reports: Company SEC Reports filed with or furnished to the SEC on
or after January 1, 2014 and prior to the date hereof and publicly available
(without giving effect to any amendment to any such Company SEC Reports filed on
or after the date hereof and excluding any disclosures that constitute general
cautionary, predictive or forward-looking statements set forth in any section of
a Company SEC Report entitled “Risk Factors” or “Forward-Looking Statements” or
any other sections of such filings).

Registration Rights Agreement: shall have the meaning set forth in
Section 6.1(f).

Release: shall mean any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into the environment.

Representatives: shall mean the officers, directors, agents, members, partners,
employees or Affiliates of a Person.

 

- 42 -



--------------------------------------------------------------------------------

Rule 16b-3: shall have the meaning set forth in Section 5.7(a).

Rule 144A: shall mean Rule 144A under the Securities Act or any successor or
similar rule as may be enacted by the SEC from time to time, as in effect from
time to time.

Sarbanes-Oxley Act: shall mean the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated thereunder.

SEC: shall mean the Securities and Exchange Commission.

Section 16(b) Period: shall have the meaning set forth by Section 5.7(b).

Securities: shall have the meaning set forth in Section 2.1.

Securities Act: shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

Series A Conversion Shares: shall mean shares of Common Stock issuable upon
conversion of Series A Preferred Stock.

Series A Preferred Certificate of Designation: shall have the meaning set forth
in Section 1.

Series A Preferred Stock: shall have the meaning set forth in Section 1.

Special Registration: shall mean the registration of (i) equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or successor form) or (ii) shares of equity securities and/or
options or other rights in respect thereof to be offered to customers, lenders
or vendors of the Company or its direct or indirect Subsidiaries or in
connection with dividend reinvestment plans.

Subject Equity Offering: shall mean (i) a public or nonpublic offering by the
Company to all of its stockholders of any New Equity Securities, or (ii) a
proposed issuance of New Equity Securities to any existing or new investor in
the Company in a private placement, direct registered sale, PIPE or other
“off-market” transaction .

Subsidiary: shall mean a partnership, joint-stock company, corporation, limited
liability company, trust, unincorporated organization or other entity of which a
Person owns, directly or indirectly, more than 50% of the stock or other
interests the holder of which is generally entitled to vote for the election of
the board of directors or other governing body of such entity.

Takeover Provisions: shall have the meaning set forth in Section 5.6.

Total Voting Power: shall mean at any time the total combined voting power in
the general election of directors of all the Voting Securities then outstanding.

 

- 43 -



--------------------------------------------------------------------------------

Transaction Documents: shall mean the Registration Rights Agreement and the
Series A Preferred Certificate of Designation.

Transfer: shall mean any sale, assignment, pledge, transfer, hypothecation,
short sale, grant any option for the purchase of, or other disposition.

Voting Securities: shall mean, at any time, shares of any class of equity
securities of the Company which are then entitled to vote generally in the
election of directors.

7.2. Accounting Principles.

Where the character or amount of any asset or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, this shall be done in accordance with GAAP at the time in effect, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

7.3. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to any contrary result otherwise
required by conflict or choice of law rules.

7.4. Paragraph and Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof.

SECTION 8. COVENANTS OF THE COMPANY PRIOR TO CLOSING DATE

8.1. Access.

Between the date of this Agreement and the Closing Date, the Company will
(a) afford Purchasers reasonable access on prior notice to the Company’s
personnel, properties, contracts, books and records, and other documents and
data, and (b) without the necessity of creating it solely for Purchasers,
furnish Buyer and Buyer’s Advisors with such additional financial, operating,
and other data and information as Buyer may reasonably request.

8.2. Operation of the Business.

Between the date of this Agreement and the Closing Date, the Company will, and
will cause the Medical JV to:

(a) conduct its business only in the ordinary course, meaning consistently with
past practice and in the ordinary course of normal day-to-day operations (except
for such plans and activities in process set forth in the Disclosure Schedules);

 

- 44 -



--------------------------------------------------------------------------------

(b) use reasonable commercial efforts to preserve intact its current business
organization, keep available the services of its current officers and employees
and maintain its relations and good will with suppliers, customers, landlords,
creditors, employees, agents, and others having business relationships with it,
but shall not be required to change its business practices or incur any material
expense other than in the ordinary course of business; and

(c) confer with the Purchasers concerning operational matters of a material
nature.

8.3. Negative Covenant.

Except as otherwise expressly permitted by this Agreement (including the plans
and activities in process set forth in the Disclosure Schedules), between the
date of this Agreement and the Closing Date, the Company will not, and will
cause the Medical JV not to, without the prior consent of the Purchasers, take
any affirmative action, or fail to take any reasonable action within their or
its control, as a result of which any of the changes or events listed in
Sections 3.8 is likely to occur.

8.4. Notification.

Between the date of this Agreement and the Closing Date, the Company will
promptly notify the Purchasers in writing if the Company or the Medical JV
becomes aware of any fact or condition that causes or constitutes a breach of
any of the Company’s representations and warranties as of the date of this
Agreement. During the same period, the Company will promptly notify the
Purchasers of the occurrence of any breach of any covenant in this Section 8 or
of the occurrence of any event that may make the satisfaction of the conditions
in Section 6 impossible or unlikely.

8.5. No Negotiation.

The Company will not, and will cause the Medical JV not to, directly or
indirectly solicit, initiate, or encourage any inquiries or proposals from, any
person (other than the Purchasers) relating to any transaction involving the
sale of the business or assets (other than inventory in the ordinary course of
business), or any merger, consolidation, business combination, or similar
transaction, except as is in process or otherwise contemplated by this
Agreement.

SECTION 9. MISCELLANEOUS

9.1. Notices.

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
mail or certified mail, postage prepaid:

(1) if to Purchasers at: BP4 S.p.A., c/o Innovest S.p.A., Corso Venezia 44

 

- 45 -



--------------------------------------------------------------------------------

Milano, Italy 20121 (facsimile: +39 02 231 61949), Attention: GianDomenico
Trombetta, CEO, or at such other address or facsimile number as the Purchasers
may have furnished the Company in writing, with a copy to Goodwin Procter LLP,
53 State Street, Boston, Massachusetts 02109 (facsimile: (617) 523-1231),
Attention: Ettore A. Santucci, Esq.; and

(2) if to the Company, at: Milestone Scientific Inc., 220 South Orange Avenue,
Livingston, New Jersey 07039 (facsimile: (973) 535-2829), Attention: Chief
Executive Officer, or at such other address or facsimile number as it may have
furnished the Purchasers in writing, with a copy to Golenbock Eiseman Assor
Bell & Peskoe LLP, 437 Madison Avenue, New York, NY (facsimile: (212) 754-0330),
Attention: Lawrence Bell, Esq.

(b) Any notice so addressed shall be deemed to be given: if delivered by hand or
facsimile, on the date of such delivery; if delivered by a national overnight
courier, on the first Business Day following the date placed with such courier
for overnight delivery; and if mailed by registered or certified mail, on the
third Business Day after the date of such mailing.

9.2. Expenses.

(a) Each party shall pay its own expenses incurred by it in connection with
transactions contemplated hereby and the Transaction Documents, including fees
and disbursements of legal counsel, accountants, advisors and consultants, and
such other fees and expenses, including diligence fees and expenses, incurred in
connection with the negotiation and execution and deliver of this Agreement and
the Transaction Documents and any instrument delivered in connection therewith.

(b) The Company will pay, and save and hold the Purchasers harmless from any and
all liabilities (including interest and penalties) with respect to, or resulting
fro any delay or failure in paying, federal or state (within the United States
of America stamp and other taxes (other than income taxes), if any, which may be
payable or determined to be payable on the execution and delivery or acquisition
of the Securities by the Purchasers at the Closing.

9.3. Reproduction of Documents.

This Agreement and the Transaction Documents and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications which may
hereafter be executed, (b) documents received by a Purchaser on a Closing Date
(except for certificates evidencing the Securities themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to the Purchaser, may be reproduced by the Purchaser by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and the Purchaser may destroy any original document so
reproduced. All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by a Purchaser in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

- 46 -



--------------------------------------------------------------------------------

9.4. Survival.

The representations, warranties and covenants made by a Purchaser and the
Company herein or in any certificate or other instrument delivered by a
Purchaser or the Company under this Agreement shall be considered to have been
relied upon by the Company or such Purchasers, as the case may be, and shall
survive delivery to such Purchaser of any of the Securities, or payment to the
Company for such Securities (if any), regardless of any investigation made by
the Company or such Purchaser, as the case may be, or on the Company’s or such
Purchaser’s behalf until twenty-four (24) months after each Closing; provided,
however, that the representations and warranties set forth in Section 3.1
(Corporate Organization), Section 3.2 (No Subsidiaries), Section 3.3
(Capitalization), Section 3.4 (Authorization), Section 3.5 (No Conflicts),
Section 3.6 (Approvals), Section 3.25 (Investment Banking) and Section 4
(Representations and Warranties of the Purchasers) shall survive each Closing
until sixty (60) days following the expiration of any applicable statute of
limitations (including any extensions thereof). Any claims under this Agreement
with respect to a breach of a representation and warranty must be asserted by
written notice within the applicable survival period contemplated by this
Section 8.4, and if such a notice is given, the survival period for such
representation and warranty shall continue until the claim is fully resolved.
All statements in any such certificate or other instrument delivered by the
Company shall constitute warranties and representations by the Company
hereunder.

9.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties as provided below. The Company may not assign
its rights or obligations hereunder without the prior written consent of the
Purchasers. A Purchaser may assign their respective rights and obligations
hereunder to any of members of its Purchaser Group. In addition, the Purchasers
may assign all, but not less than all, of their rights and obligations hereunder
to any Person at any time without the need to any consent from the Company or
any other Purchaser, provided that in connection with any such assignment, the
Purchaser Group shall Transfer any Securities then owned by the Purchaser Group
to such Person.

9.6. Entire Agreement; Amendment and Waiver.

This Agreement and the Transaction Documents and the other agreements
contemplated hereby and thereby constitute the entire understandings of the
parties hereto and supersede all prior agreements or understandings with respect
to the subject matter hereof among such parties. This Agreement may be amended,
and the observance of any term of this Agreement may be waived, with (and only
with) the written consent of the Company (to the extent approved by a majority
of Independent Directors) and the Purchasers.

9.7. Severability.

In the event that any part or parts of this Agreement shall be held illegal or
unenforceable by any court or administrative body of competent jurisdiction,
such determination shall not affect the remaining provisions of this Agreement
which shall remain in full force and effect.

 

- 47 -



--------------------------------------------------------------------------------

9.8. Lost Certificates Evidencing Securities; Exchange.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of any certificate evidencing any
Securities owned by a Purchaser and (in the case of loss, theft or destruction)
of an unsecured indemnity satisfactory to it, and upon reimbursement to the
Company of all reasonable expenses incidental thereto, and upon surrender and
cancellation of such certificate, if mutilated, the Company will make and
deliver in lieu of such certificate a new certificate of like tenor and for the
number of securities evidenced by such certificate which remains outstanding.
Upon surrender of any certificate representing any Securities, for exchange at
the office of the Company, the Company at its expense will cause to be issued in
exchange therefor new certificates in such denomination or denominations as may
be requested for the same aggregate number of Securities represented by the
certificate so surrendered and registered as such holder may request. The
Company will also pay the cost of all deliveries of certificates for such
Securities to the office of a Purchaser upon any exchange provided for in this
Section 8.9. Notwithstanding the foregoing, to the extent any third party
engaged as transfer agent for any of the Securities requires an indemnity bond
in connection with the issuance of any new or replacement certificate, such
Purchaser will be solely responsible for the costs thereof.

9.9. Terms Generally.

(a) The words “hereby”, “herein”, “hereof”, “hereunder” and words of similar
import refer to this Agreement as a whole and not merely to the specific
section, paragraph or clause in which such word appears. All references herein
to Articles and Sections shall be deemed references to Articles and Sections of
this Agreement unless the context shall otherwise require. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The definitions given for terms in Section 7.1 and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. References herein to any
agreement or letter shall be deemed references to such agreement or letter as it
may be amended, restated or otherwise revised from time to time.

9.10. Draftsmanship.

Each of the parties hereto has been represented by its own counsel and
acknowledges that it has participated in the drafting of this Agreement and the
Transaction Documents, and any applicable rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in connection with the construction or interpretation of this Agreement
or the Transaction Documents. Whenever required by the context hereof, the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; and the neuter gender shall
include the masculine and feminine genders.

 

- 48 -



--------------------------------------------------------------------------------

9.11. Counterparts.

This Agreement may be executed in counterparts (including by facsimile), each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.

9.12. Several and Not Joint.

The obligations of each Purchaser under this Agreement and the Transaction
Documents are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement or any Transaction
Document. The failure or waiver of performance under this Agreement or any
Transaction Document by any Purchaser shall not excuse performance by any other
Purchaser. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents to which it is a party, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

9.13. Specific Performance.

The parties acknowledge and agree that irreparable damage would result in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party shall be entitled to an injunction or other
equitable relief, without the necessity of posting a bond, to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions thereof, this being in addition to any other remedy to
which the parties may be entitled by law or equity.

 

- 49 -



--------------------------------------------------------------------------------

9.14. No Recourse.

Notwithstanding that each Purchaser is a partnership or limited liability
company, (a) no recourse hereunder or under any Transaction Document shall be
had against any former, current, or future general or limited partners,
stockholders, managers, members, directors, officers, Affiliates or agents of a
Purchaser, whether by the enforcement of any judgment or assessment or by any
legal or equitable proceeding, and (b) no personal liability whatsoever will
attach to, be imposed on or otherwise incurred by any of the foregoing persons
under this Agreement or any other Transaction Document or for any claim based
on, in respect of, or by reason of such obligations hereunder or by their
creation or any failure or alleged failure to perform such obligations. As used
in this Section 8.15, a “Related Party” of a Person shall mean any former,
current or future controlling person, director, officer, employee, agent,
general or limited partner, manager, member, affiliate, stockholder, assignee or
representative of such Person or any of its successors or permitted assigns or
any former, current or future controlling person, director, officer, employee,
agent, general or limited partner, manager, member, affiliate, stockholder,
assignee or representative of any of the foregoing. Nothing contained in this
Section 9.14 is intended to waive any recourse against the Purchaser Designee or
other designee or appointee of the Purchasers with respect to the fiduciary
duties they may have as a Member of the Board of Directors or as an officer or
employee of the Company or any Subsidiary or business unit thereof, including
without limitation, the duty of confidentiality.

[SIGNATURE PAGE FOLLOWS]

 

- 50 -



--------------------------------------------------------------------------------

Very truly yours, MILESTONE SCIENTIFIC INC. By:   /s/ Leonard Osser   Name:
Leonard Osser   Title: President

 

ACCEPTED AND AGREED: BP4 S.p.A. By:   /s/ Giandomenico Trombetta Name:
Giandomenico Trombetta Title: Sole Director

Signature Page to Investment Agreement



--------------------------------------------------------------------------------

Schedule 2.1

Closing

 

Purchaser

   Number of
Common Stock      Purchase
Price Per
Share      Number of
Series A
Convertible
Preferred
Stock      Purchase
Price Per
Share      Aggregate
Purchase
Price  

BP4 S.p.A., an Italian corporation with no office in the United States

     2,000,000 shares       $ 1.50         7,000 shares       $ 1,000       $
10,000,000   